As filed with the Securities and Exchange Commission on August 8, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OMAGINE, INC. (Exact name of Registrant as specified in its charter) Delaware 20-2876380 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 350 Fifth Avenue, Suite 4815-17 New York, New York 10118 (212) 563-4141 (Address, including zip code, and telephone number including area code, of Registrant’s principal executive offices) Frank J. Drohan, Chief Executive Officer and Chief Financial Officer Omagine, Inc. 350 Fifth Avenue, Suite 4815-17 New York, New York 10118 (212) 563-4141 (Name, address, including zip code, and telephone number, including area code, of agent for service) with copies to: Michael Ference, Esq. David Manno, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 (212) 930-9700 (212) 930-9725 (fax) APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. i If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”) check the following box: [ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $.001 par value $ 2.04 (2) $ $ Represents Common Shares offered by the Selling Stockholder. Includes an indeterminable number of additional Common Shares, pursuant to Rule 416 under the Securities Act, that may be issued to prevent dilution from stock splits, stock dividends or similar transaction that could affect the Common Shares to be offered by Selling Stockholder. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933, as amended, using the average of the high and low prices as reported on the OTCQBmarketplace on August 7, 2014. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until this Registration Statement shall become effective on such date as the Securities & Exchange Commission, acting pursuant to said Section 8(a), may determine. ii The information in this prospectus (“Prospectus”) is not complete and may be changed. The Selling Stockholder may not sell these securities until the Registration Statement filed with the United States Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state or jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS, SUBJECT TO COMPLETION, DATED AUGUST 8, 2014 OMAGINE, INC. 3,085,822 Shares of Common Stock This Prospectus relates to the public offering of up to 3,085,822 shares of Omagine, Inc.’s $0.001 par value per share common stock (the "Common Stock" or “Common Shares”) by YA Global Master SPV Ltd (“YA”) or any of YA’s pledgees, assignees or successors-in-interest (each a “Selling Stockholder”). The Securities and Exchange Commission (“SEC”) may take the view that, under certain circumstances, any broker-dealers or agents that participate with the Selling Stockholder in the distribution of the Common Shares may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended (the “Securities Act”). Commissions, discounts or concessions received by any such broker-dealer or agent may be deemed to be underwriting commissions under the Securities Act. YA has informed us that it is an “underwriter” within the meaning of the Securities Act. The Selling Stockholder may sell Common Shares from time to time in the principal market on which the Registrant’s Common Stock is quoted and traded at the prevailing market price or in negotiated transactions. We will not receive any of the proceeds from the sale of those Common Shares being sold by the Selling Stockholder. We will pay the expenses of registering these Common Shares. The Common Stock is quoted on the over-the-counter market on the OTCQB and trades under the symbol “OMAG”.The last reported sale price of the Common Stock on the OTCQB on August 7, 2014 was $2.10 per Common Share. The Selling Stockholder is offering these Common Shares. The Selling Stockholder may sell all or a portion of these Common Shares from time to time in market transactions through any market on which the Common Stock is then traded, in negotiated transactions or otherwise, and at prices and on terms that will be determined by the then prevailing market price or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale. The Selling Stockholder will receive all proceeds from such sales of the Common Shares. For additional information on the methods of sale, you should refer to the section entitled "Plan of Distribution." Investing in these securities involves significant risks. See "Risk Factors" beginning on page 3. We may amend or supplement this Prospectus from time to time by filing amendments or supplements as required. You should read the entire Prospectus and any amendments or supplements carefully before you make your investment decision. Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is August, 2014. iii TABLE OF CONTENTS About This Prospectus iv Prospectus Summary 1 Risk Factors 3 Special Note Regarding Forward-Looking Statements 11 Use Of Proceeds 11 Selling Stockholder 12 Plan of Distribution 12 Description Of Securities To Be Registered 14 Description Of Preferred Stock And Warrants 14 Legal Matters 18 Experts 18 Description of Business 18 Description of Property 29 Legal Proceedings 30 Market for Common Shares and Related Stockholder Matters 30 Financial Statements 31 Selected Financial Data and Supplementary Financial Information 31 Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 Quantitative and Qualitative Disclosures about Market Risk 40 Directors and Executive Officers 40 Executive Compensation 42 Security Ownership of Certain Beneficial Owners and Management 54 Certain Relationships and Related Transactions and Director Independence 56 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 57 Where You Can Find More Information 58 ABOUT THIS PROSPECTUS You should rely only on the information contained in this Prospectus or that we have referred you to via this Prospectus. We have not authorized any dealer, salesperson or other person to provide you with information concerning us except for the information contained in this Prospectus. The information contained in this Prospectus is complete and accurate only as of the date on the front cover page of this Prospectus regardless of when the time of delivery of this Prospectus or the sale of any Common Stock occurs. Neither the delivery of this Prospectus nor any sale made in connection with this Prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this Prospectus or that the information contained herein this Prospectus by reference thereto is correct as of any time after its date. The Selling Stockholders may not sell the securities until the registration statement filed with the Securities and Exchange Commission (“Registration Statement”) is effective. This Prospectus is not an offer to sell nor is it a solicitation of an offer to buy Common Shares in any jurisdiction in which such offer or sale is not permitted. iv Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this Prospectus and in the documents incorporated by reference into this Prospectus. This summary does not contain all the information you should consider before investing in the Common Stock. Before making an investment decision, you should carefully read the entire Prospectus and the documents incorporated by reference into this Prospectus, including the "RISK FACTORS" section, the financial statements and the notes to the financial statements. As used throughout this Registration Statement and Prospectus, the term "Registrant" refers to Omagine, Inc. and the terms "Company", "we," "us," or "our" refer to Omagine, Inc. and its consolidated subsidiaries unless the context otherwise requires. General Omagine, Inc. (“Omagine” or the “Registrant”) was incorporated in Delaware in October 2004 and is a holding company which conducts substantially all its operations through its 60% owned subsidiary Omagine LLC, an Omani limited liability corporation (“LLC”) and its wholly-owned subsidiary Journey of Light, Inc., a New York corporation (“JOL”). Omagine, JOL and LLC are collectively referred to herein as the "Company". JOL was acquired by Omagine in October 2005. In November 2009, Omagine and JOL organized LLC as a limited liability company under the laws of the Sultanate of Oman ("Oman") to design, develop, own and operate our initial project – a mixed-use tourism and real-estate development project in Oman named the “Omagine Project”. The Company is a development stage entity (“DSE”) as defined in ASC 915 issued by the Financial Accounting Standards Board (“FASB”) and is focused on entertainment, hospitality and real-estate development opportunities in the Middle East and North Africa (the “MENA Region”) and on the design and development of unique tourism destinations. Omagine and JOL initially capitalized LLC at 20,000 Omani Rials [$52,000] (the “OMAG Initial Equity Investment”) and Omagine’s 100% ownership of LLC was later reduced to 60% pursuant to a shareholders’ agreement (the “Shareholder Agreement”) signed in May 2011 by Omagine, JOL and three new LLC minority investors (the “New Shareholders”). Pursuant to the provisions of the Shareholder Agreement, LLC sold newly issued shares of its capital stock to Omagine and the New Shareholders for an aggregate cash investment amount of 26,968,125 Omani Rials [$70,117,125] (the “New Investment”), plus a non-cash payment-in-kind investment (the “PIK”) equal to the value to LLC of the land on which the Omagine Project is to be developed. The New Investment will be invested in two stages – one stage before the development contract with the Government of Oman is signed and the other stage after it is signed. As of the date hereof the first stage investments into LLC have been made by Omagine and the New Shareholders as follows: i. Omagine invested an additional 70,000 Omani Rials [$182,000] into LLC, and ii. The New Shareholders invested an aggregate of 60,000 Omani Rials [$156,000] into LLC. LLC is presently capitalized at 150,000 Omani Rials [$390,000] and Omagine has also advanced LLC an additional 65,000 Omani Rials [$169,000]. The second and final stage of the New Investment consisting of (i) the PIK, and (ii) a 26,838,125 Omani Rial ($69,779,125) aggregate cash investment, will be invested after the DA is signed and subject to certain conditions precedent specified in the Shareholder Agreement (See: “Description of Business – “The Shareholder Agreement /LLC Capital Structure” and Exhibit 10.5). We anticipate that, the Omagine Project, will be developed on one million square meters (equal to approximately 245 acres) of beachfront land facing the Gulf of Oman just west of the capital city of Muscat and approximately six miles from Muscat International Airport (the "Omagine Site"). The PIK investment amount represents the value to LLC of the land constituting the Omagine Site. The Omagine Project is planned to be an integration of cultural, heritage, educational, entertainment and residential components, including: hotels, commercial buildings, retail establishments and more than two thousand residences to be developed for sale. 1 Table of Contents The legally binding development contract between the Government and LLC which will govern the design, development, construction, management and ownership of the Omagine Project, and the Government’s and LLC’s rights and obligations with respect thereto, is the “Development Agreement” (or, the “DA”). The DA has been approved by all the required Ministries of the Government of Oman but has not yet been signed and we have to date experienced numerous delays by the Government in the signing of the DA. To the best knowledge and belief of Omagine and its attorneys no barrier to signing the DA exists as of the date hereof and we presently anticipate that LLC and the Government will sign the DA in August 2014 (See: “Description of Business – The Development Agreement”). The Company presently focuses the majority of its efforts on the business of LLC and specifically on the Omagine Project. Our website address is www.omagine.com. Our website and the information contained on our website are not incorporated into this Prospectus or the Registration Statement of which this Prospectus forms a part. Further, our references to the URL for our website are intended to be inactive textual references only. Our principal executive offices are located at 350 Fifth Avenue, Suite 4815-17, New York, N.Y., 10118. Our telephone number is (212) 563-4141. The Standby Equity Distribution Agreement On April 22, 2014, Omagine and YA entered into a two year Standby Equity Distribution Agreement (the "2014 SEDA"). Omagine issued 85,822 restricted Common Shares to an affiliate of YA in satisfaction of a $150,000 commitment fee due under the 2014 SEDA. Unless earlier terminated in accordance with its terms, the 2014 SEDA shall terminate automatically on the earlier of (i) the first day of the month next following the 24-month anniversary of the “Effective Date” (as hereinafter defined), or (ii) the date on which YA shall have made payment of Advances pursuant to the 2014 SEDA in the aggregate amount of $5,000,000. Pursuant to the terms of the 2014 SEDA, Omagine may in its sole discretion, and upon giving written notice to YA (an “Advance Notice”), periodically sell Common Shares to YA (“Shares”) at a per Share price (“Purchase Price”) equal to ninety-five percent (95%) of the lowest daily volume weighted average price (the “VWAP”) for a Common Share as quoted by Bloomberg, L.P. during the five (5) consecutive Trading Days (as such term is defined in the 2014 SEDA) immediately subsequent to the date of the relevant Advance Notice (the “Pricing Period”). Omagine is not obligated to sell any Shares to YA but may, over the term of the 2014 SEDA and in its sole discretion, sell to YA that number of Shares valued at the Purchase Price from time to time in effect that equals up to five million dollars ($5,000,000) in the aggregate. YA is obligated under the 2014 SEDA to purchase such Shares from Omagine subject to certain conditions including: (i) Omagine filing a registration statement with the SEC to register the resale by YA of the Shares sold to YA under the 2014 SEDA (“Registration Statement”), (ii) the SEC declaring such Registration Statement effective (the date of such declaration by the SEC being the “Effective Date”), (iii) periodic sales of Shares to YA must be separated by a time period of at least five Trading Days, and (iv) the dollar value of any individual periodic sale of Shares designated by Omagine in any Advance Notice may not exceed the greater of (a) two hundred thousand dollars, or (b) the average of the “Daily Value Traded” for each of the five Trading Days immediately preceding the date of the relevant Advance Notice, where Daily Value Traded is the product obtained by multiplying the number representing the daily trading volume of Common Shares for such Trading Day by the VWAP for a Common Share on such Trading Day. About This Offering This Prospectus relates to a total of up to 3,085,822 Common Shares which may be offered by the Selling Stockholder (the “Resale Shares”). An affiliate of the Selling Stockholder owns 85,822 of these Resale Shares as of the date hereof. Up to an additional 3,000,000 Resale Shares may be purchased by and issued to the Selling Stockholder under the terms of the 2014 SEDA. Number of Shares Outstanding After This Offering As of August 7, 2014, we had 15,955,798Common Shares issued and outstanding. The number of Common Shares outstanding after this offering is expected to be 18,955,798. 2 Table of Contents Summary of Offering Common Shares outstanding prior to the offering 15,955,798 (as of August 7, 2014) Resale Shares offered by the Selling Stockholder Up to 3,085,822 Common Shares expected to be outstanding after the offering Use of proceeds We will not receive any proceeds from the resale by the Selling Stockholder of the Resale Shares hereunder. See “Use of Proceeds” for a complete description. RISK FACTORS An investment in our Common Shares is subject to risks inherent to our development stage business. The material risks and uncertainties that management believes affect us are described below. Before making an investment decision, you should carefully consider the risks and uncertainties described below together with all of the other information included in this Prospectus including information in the section of this document entitled “Information Regarding Forward Looking Statements”. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties that we are unaware of, or that we currently deem immaterial, also may become important factors that affect us. This Prospectus is qualified in its entirety by these risk factors. If one or more, or a combination of any of the following risks actually materialize into a negative event or circumstance, our business, financial condition and/or our results of operations could be materially and adversely affected. If this were to happen, the value of our Common Shares could decline significantly and you could lose all or part of your investment. Risk Factors Related to Our Company and Our Business We have experienced extraordinary delays in getting the DA with the Government of Oman signed. As of the date hereof, the Development Agreement with respect to the Omagine Project (“DA”) governing the development and ownership of the Omagine Project has not yet been signed by our 60% owned subsidiary and the Government of Oman. We have been negotiating this DA with the Government for many years now and have experienced many delays in the process. To the best knowledge and belief of Omagine and its attorneys no further barrier to signing the DA exists as of the date hereof and both we and the Government now agree that all matters with respect to the DA have been resolved. We have however been at similar points with the Government in the past. Although there have been extraordinary delays to date by the Government, Omagine believes, based on continued assurances from the Ministry of Tourism (“MOT”), that the MOT is now eager to conclude and sign the DA. No assurance, however, that the DA will actually be signed can be given at this time. (See: “Description of Business - The Development Agreement”). No date for the DA signing has been set as of the date hereof but management presently expects that the DA signing is imminent. We are a development stage entity with no history of profitability from the development of real estate and we have incurred significant losses and cannot assure you that we will be profitable in the near term or at all. The Company is a development stage entity (“DSE”) as defined in ASC 915 issued by the Financial Accounting Standards Board. We have dedicated the vast majority of our financial resources over the past many years toward the effort to conclude the DA with the Government of Oman. We have encountered numerous delays and as a result we have incurred significant losses over the past few years, including net losses of $1,173,426 for the six month period ended June 30, 2014; $2,640,590 for the fiscal year ended December 31, 2013; and $2,789,976 for the fiscal year ended December 31, 2012, primarily due to an absence of revenue due to delays in the start of development of the Omagine Project, our being a DSE, and to incurring other expenses associated with the design, development and promotion of the Omagine Project as well as significant non-cash expenses related to stock options. We expect to continue to incur such losses and expenses over the near term and this will adversely impact our overall financial performance and results of operations. The Omagine Project may never come to fruition, and if it does it still may never result in a profit to Omagine. Sales of our proposed real estate development properties, and income, if any, from the Omagine Project may never generate sufficient revenues to fund our continuing operations. We cannot assure you that we will be profitable in the near term or at all. 3 Table of Contents Because of our status as a DSE and our limited history and the potential for competition, an investment in our Company is inherently risky. Because we are a development stage company with a limited history, our operations are subject to numerous risks similar to those of a start-up company. We expect the real estate development business to be highly competitive because many developers have access to the same market. Substantially all of them have greater financial resources and longer operating histories than we have and can be expected to compete within the business in which we engage and intend to engage. We cannot assure you that we will have the necessary resources to be competitive. Our ability to use net operating loss carryovers to reduce future United States (“U.S.”) tax payments may be limited or restricted. We have generated significant net operating losses (“NOLs”) as a result of our recent losses. We generally are able to carry NOLs forward to reduce U.S. taxable income in future years. However, our ability to utilize the NOLs in this way is subject to the rules of Section 382 of the U.S. Internal Revenue Code. Section 382 generally restricts the use of NOLs after an “ownership change.” An ownership change occurs if, among other things, the shareholders (or specified groups of shareholders) who own or have owned, directly or indirectly, 5% or more of a corporation’s common stock or are otherwise treated as 5% shareholders under Section 382 and the U.S. Treasury regulations promulgated thereunder increase their aggregate percentage ownership of that corporation’s stock by more than 50 percentage points over the lowest percentage of the stock owned by these shareholders over a three-year rolling period. In the event of an ownership change, Section 382 imposes an annual limitation on the amount of U.S. taxable income a corporation may offset with NOL carry forwards. This annual limitation is generally equal to the product of the value of the corporation’s stock on the date of the ownership, multiplied by the long-term tax-exempt rate published monthly by the U.S. Internal Revenue Service. Any unused annual limitation may be carried over to later years until the applicable expiration date for the respective NOL carry forwards. We cannot ensure that our ability to use our NOLs to offset U.S. taxable income will not become limited in the future. As a result, we could pay U.S. taxes earlier and in larger amounts than would be the case if our NOLs were available to reduce our U.S. federal income taxes without restriction. At June 30, 2014 Omagine had U.S. federal NOLs of approximately $14,321,000 expiring in various amounts from fiscal year 2017 to fiscal year 2034. Current United States income tax law limits the amount of loss available to offset against future U.S. taxable income when a substantial change in ownership occurs. LLC is subject to income tax in Oman. We may not be able to conduct successful operations in the future. The results of our operations will depend, among other things, upon our ability to develop and market the Omagine Project. Furthermore, our proposed operations may not generate income sufficient to meet operating expenses or may generate income and capital appreciation, if any, at rates lower than those anticipated or necessary to sustain ourselves. Our operations may be affected by many factors, some known by us, some unknown, and some which are beyond our control. Any of these problems, or a combination thereof, could have a materially adverse effect on our viability as an ongoing enterprise and might cause the investment of our shareholders to be impaired or lost. While our 2013 audited financial statements and our June 30, 2014 un-audited financial statements assume we will continue our operations on a going concern basis, the opinion of our independent auditors on those financial statements contained an explanatory paragraph stating that there is substantial doubt about our ability to continue as a going concern. The opinion of our independent auditors on our 2013 audited financial statements states that the presentation of Omagine’s financial statements is in accordance with the guidance contained in ASC 915 for financial statements of development stage entities and such opinion also contained an explanatory paragraph (as was also contained in our June 30, 2014 un-audited financial statements) that there is substantial doubt about our ability to continue as a going concern. Such financial statements were prepared under the assumption that we will continue our operations on a going concern basis, which contemplates the realization of assets and the discharge of liabilities in the normal course of business. Our financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Although we have entered into the 2014 SEDA and have recently raised additional capital via private placements of restricted Common Shares, if we sustain unanticipated losses and we cannot continue as a going concern, our shareholders may lose all of their investment in Omagine. 4 Table of Contents To fully develop our business plan we will need additional financing. In the near term, we expect to continue to rely principally upon financing received from proceeds of sales of Common Shares made pursuant to private placements and the 2014 SEDA. For the past several years we have relied on the proceeds from the YA Loans and from sales of Common Shares made pursuant to the “Prior SEDAs” (as those terms are hereinafter defined) and the 2012 rights offering as well as from sales of restricted Common Shares made pursuant to private placements. We cannot guarantee the success of this plan. (See: “Management's Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources”). We will have to obtain additional financing in order to conduct our business in a manner consistent with our proposed operations. There is no guaranty that additional funds will be available when, and if, needed. If we are unable to obtain financing, or if its terms are too costly, we may be forced to curtail expansion of operations until such time as alternative financing may be arranged, which could have a materially adverse impact on our operations and our shareholders' investment. It is impossible to predict if any of our Common Stock purchase warrants (“Warrants”) will ever be exercised. Omagine believes that there is virtually no probability that any Warrants will be exercised unless the market price for a Common Share trades materially above the relevant Warrant exercise price. (See: “Description of Preferred Stock and Warrants – Warrants” and “Management's Discussion and Analysis of Financial Condition and Results of Operations” – “Liquidity - Warrants”). We anticipate that we will be subject to intense competition. We will face intense competition in the development of real estate in Oman. Other developers have started developing real estate in nearby areas with similar residential developments. Even after entering into the 2014 SEDA, we lack capital. Even with the 2014 SEDA, we will require additional funds to sustain our operations as presently contemplated. There can be no guaranty that such additional funds will be available in the future. If we or LLC are unable to obtain additional financing as required, or if its terms are too costly, we may be forced to curtail the expansion of our operations until such time as alternative financing may be arranged which could have a materially adverse impact on our operations and our shareholders' investments. Our ultimate success will be dependent upon management. Our success is dependent upon the skill and decision making ability of our directors and executive officers, who are Frank J. Drohan, Charles P. Kuczynski, Louis J. Lombardo, William Hanley and Sam Hamdan. The loss of any or all of these individuals could have a material adverse impact on our operations. We do not presently have a written employment agreement with any of our officers or directors (See: “Executive Compensation – Employment Agreements”). We have not obtained key man life insurance on the lives of any of these individuals. Our success depends in large part on our ability to attract and retain key people and consultants. If we are not able to retain and recruit qualified personnel, which we require now and will require to conduct our operations after the DA is signed, our business and our ability to successfully implement our business plan could be adversely affected. We will rely on dividends from LLC for most of our revenue. Because we are a holding company with no significant operations other than the proposed operations of our 60% owned subsidiary, LLC, we will depend upon dividends from LLC for a substantial portion of our future revenues. LLC has generated no revenue to date and we do not anticipate that LLC will be in a position to pay dividends until after the development of the Omagine Project is well underway, an event that, as of the date hereof, is uncertain to occur. 5 Table of Contents We are subject to risks associated with investments in real estate. The value of our proposed properties and our projected income therefrom may decline due to developments that adversely affect real estate generally and those that are specific to our proposed properties. General factors that may adversely affect our potential real estate holdings include: ● increases in interest rates; ● adverse changes in foreign exchange rates; ● a decline in prevailing rental rates for the properties we intend to own and lease; ● a general tightening of the availability of credit and project financing facilities; ● a decline in economic conditions in Oman; ● an increase in competition for customers or a decrease in demand by customers for the residential and commercial properties we plan to develop and offer for sale; ● a decline in prevailing sales prices for the properties we intend to develop and offer for sale; ● an increase in supply in Oman of property types similar to those proposed to be developed by us; ● declines in consumer spending during an economic recession or recovery from an economic recession that adversely affect our revenue; and ● the adoption by the relevant government authorities in Oman of more restrictive laws and governmental regulations, including more restrictive zoning, licensing, land use, building or environmental regulations or increased real estate taxes. Additional factors may adversely affect the value of our proposed properties and our projected income therefrom, including: ● failure to sign a development agreement with the Government of Oman; ● adverse changes in the perceptions of prospective purchasers or users of the attractiveness of the properties proposed to be developed by us; ● opposition from local community or political groups with respect to development or construction at a particular site; ● a change in existing comprehensive zoning plans or zoning or environmental or business licensing regulations that impose additional restrictions on use or requirements with respect to the properties proposed to be developed by us; ● our inability to provide adequate management and maintenance or to obtain adequate insurance for the properties proposed to be developed by us; ● an increase in operating costs; ● new development of a competitor's property in close proximity to the Omagine Project; ● earthquakes, floods or underinsured or uninsured natural disasters; and ● terrorism, political instability or civil unrest in Oman or the MENA Region. The occurrence or existence of one or more of the events or circumstances described above could result in significant delays or unexpected expenses. If any of these events occur or circumstances come into existence, we may not achieve our projected returns on the Omagine Project and we could lose some or all of our investment in LLC and in the Omagine Project. We are subject to risks associated with real estate development. The Omagine Project is subject to significant risks relating to LLC’s ability to complete it on time and within budget. Factors that may result in the Omagine Project or any other development project we may undertake in Oman or elsewhere exceeding budget or being prevented from completion include: ● an inability to obtain or delays in obtaining zoning, environmental, occupancy or other required governmental permits, approvals and authorizations; ● an inability to secure sufficient financing on favorable terms, including an inability to obtain or refinance construction loans; 6 Table of Contents ● a general tightening of the availability of credit and project financing facilities; ● the prices of housing and commercial properties in Oman and consumer and/or business confidence; any of which could affect LLC’s ability to construct and/or sell homes and to construct, sell and/or lease commercial properties and/or to secure financing; ● construction delays or cost overruns, either of which may increase project development costs; and ● an increase in commodity costs. If any of the forgoing occurs or exists, we may not achieve our projected returns on the Omagine Project and we could lose some or all of our investment in LLC and in the Omagine Project or in other properties we may then have under development. We are vulnerable to concentration risks because our proposed operations are presently exclusively in Oman and our future operations are planned to be exclusively in Oman and the MENA Region market. Our real estate activities are presently concentrated exclusively on the Omagine Project to be located in Oman. Because of such geographic and project specific concentration, our operations are more vulnerable to Oman and MENA Region economic downturns and adverse project-specific events than those of larger, more diversified companies. The performance of Oman’s economy will greatly affect the values of the properties proposed to be developed by us and consequently our prospects for sales and revenue growth. The Oman economy is heavily influenced by the prices of crude oil and natural gas which are Oman’s main export products and sources of revenue. Fluctuations in the international price of crude oil directly affect Oman’s revenue and budget considerations and a decrease in government supported projects and employment because of budget cuts or otherwise, could adversely affect the economy in Oman. Our results of operations and financial condition will be greatly affected by the performance of the real estate industry. Our real estate activities are, and will continue to be, subject to numerous factors beyond our control, including local real estate market conditions in Oman and in areas where our potential customers reside, substantial existing and potential competition, general economic conditions in Oman, the MENA Region and internationally, fluctuations in interest rates and mortgage availability and changes in demographic conditions. Real estate markets have historically been subject to strong periodic cycles driven by numerous factors beyond the control of market participants. Real estate investments often cannot easily be converted into cash and market values may be adversely affected by economic or political circumstances, market fundamentals, competition or demographic conditions. Because of the effect these factors may have on real estate values and because of the long length of the project development cycle, the future sales prices for our individual proposed properties or the future level of our sales revenue from the operation, sales and/or leasing of our various proposed properties, is impossible to predict with certainty and difficult to predict with accuracy. Our real estate operations will also be dependent upon the availability and cost of mortgage financing for our potential customers to the extent they finance the purchase of the residences or commercial properties we intend to develop and offer for sale. The real estate business is very competitive and many of our competitors are larger and financially stronger than we are. The real estate business is highly competitive. We compete with a large number of companies and individuals, and most of them have significantly greater financial, managerial and other resources than we have. Our competitors include local developers who are committed primarily to the Oman market and also international developers who acquire properties throughout the MENA Region. Because we are a development stage company with a limited history, our operations are subject to numerous risks similar to those of a start-up company. We cannot assure that we will have the necessary resources to be competitive. 7 Table of Contents Our operations are subject to political risks. The recent and ongoing civil and political unrest in the MENA Region, the U.S. and NATO military intervention in Iraq, Afghanistan and Libya, the terrorist attacks in the U.S., Europe and the MENA Region, and the potential for additional future terrorist acts and civil and/or political unrest have created economic, political and social uncertainties that could materially and adversely affect our business. Further acts of civil and/or political unrest or terrorism could be directed against the U,S. or Oman either domestically or abroad. These acts of terrorism or civil unrest could be directed against properties and personnel of American companies that work abroad, particularly companies such as ours that operate in the MENA Region. Recent and ongoing anti-corruption trials in Oman involving alleged bribery involved in contract administration and awards (mainly in the oil sector) involving dozens of government officials and private individuals, including two senior executives of CCC-Oman, have been ongoing in Muscat’s Courts. Results of these trials are now regularly reported in the local newspapers and to date, the trials have returned verdicts against several high-profile government officials and business people, including a senior CCC-Oman executive. Omagine is not involved in any way and we do not foresee any impact on our business or that of LLC as a result of the ongoing anti-corruption campaign or as a result of any present or future outcome therefrom. CCC-Oman is a shareholder of LLC and it is therefore possible, though quite unlikely, that the aforementioned involvement of an executive at CCC-Oman may, for political considerations unknown to us, adversely affect LLC’s reputation in Oman. Significantly however, we have not experienced any such effect to date. Civil and/or political unrest, terrorism, war, political considerations, and/or military developments may materially and adversely affect our business and profitability and the prices of our Common Stock in ways that we cannot predict at this time. Our operations are subject to natural risks. Our performance may be adversely affected by weather conditions that delay development or damage property. Risk Factors Related to Our Common Stock Our stock price may be volatile and you may not be able to resell your Common Shares at or above your purchase price. There has been and continues to be a limited public market for our Common Stock. Although our Common Stock trades on the OTCQB, an active trading market for our Common Shares has not developed and may never develop or be sustained. If you purchase Common Shares you may not be able to resell them at or above the price you paid. The market price of our Common Shares may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: ● failure to sign the DA with the Government of Oman; ● the exercise of Warrants; ● actual or anticipated fluctuations in our operating results; ● changes in financial estimates by securities analysts or our failure to perform in line with such estimates; ● changes in market valuations of other real estate companies, particularly those that sell products similar to ours; ● announcements by us or our competitors of significant innovations, acquisitions, strategic investors or partnerships, joint ventures or capital commitments; or ● departure of key personnel. Much of our issued and outstanding Common Stock is currently restricted. As restrictions on resale end, the market price of our Common Shares could drop significantly if the holders of restricted Common Shares sell them or are perceived by the market as intending to sell them. This could cause the market price of our Common Shares to drop significantly, even if our business is doing well. Our Common Shares have a limited public trading market. While our Common Stock currently trades on the OTCQB, the market for our Common Shares is limited and sporadic. We cannot assure that such market will improve in the future, even if our Common Stock is ever listed on a national stock exchange. We cannot assure that an investor will be able to liquidate his investment without considerable delay, if at all. If a more active market for our Common Stock does develop, the price may be highly volatile. The factors which we have discussed in this document may have a significant impact on the market price of our Common Shares. The relatively low price of our Common Shares may keep many brokerage firms from engaging in transactions in our Common Stock. 8 Table of Contents The over-the-counter market for stock such as ours has had extreme price and volume fluctuations. The securities of companies such as ours have historically experienced extreme price and volume fluctuations during certain periods. These broad market fluctuations and other factors, such as new product developments and trends in our industry and in the investment markets generally, as well as economic conditions and annual variations in our operational results may have a negative effect on the market price of our Common Shares. Additional stock offerings may dilute current stockholders. Given our plans and our expectation that we will need additional capital and personnel, we may need to issue additional shares of capital stock or securities convertible into or exercisable for shares of capital stock, including preferred stock, options or warrants. The issuance of additional shares of capital stock for any of these reasons or pursuant to the exercise of Warrants may dilute the ownership of our current shareholders. Our management collectively beneficially owns approximately 29.9% of our Common Stock and this concentration of ownership may have the effect of preventing a change in control. Assuming their ownership of the Common Shares underlying unexercised stock options and Warrants, our officers and directors collectively beneficially own approximately twenty nine and nine-tenths percent (29.9%) of our Common Shares (See: “Security Ownership of Certain Beneficial Owners and Management”). As a result, if our officers and directors act in concert, they will have the ability by virtue of their voting power to exercise substantial influence over our business with respect to the election of directors and all other matters requiring action by stockholders. Such concentration of Common Share ownership may have the effect of discouraging, delaying or preventing a change in control of Omagine. Our ability to issue preferred stock may adversely affect the rights of holders of our Common Stock and may make takeovers more difficult, possibly preventing you from obtaining the optimal Common Share price. Our Certificate of Incorporation authorizes the issuance of shares of "blank check" preferred stock, which would have the designations, rights and preferences as may be determined from time to time by the Board of Directors. Accordingly, the Board of Directors is empowered, without shareholder approval, to issue preferred stock with dividend, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of the Common Shares. The issuance of preferred stock could be used, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of Omagine. Our Common Stock is subject to the “penny stock” rules of the SEC, which may make it more difficult for you to sell our Common Shares. The SEC has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require that: ● the broker or dealer approve a person's account for transactions in penny stocks; and ● the broker or dealer receives from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: ● obtain the financial information and investment experience and objectives of the person; and ● make a reasonable determination that (a) transactions in penny stocks are suitable for that person, and (b) the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. 9 Table of Contents The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: ● sets forth the basis on which the broker or dealer made the suitability determination; and ● states that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. The regulations applicable to penny stocks may severely affect the market liquidity for the Common Shares owned by you and could limit your ability to sell such Common Shares in the secondary market. As an issuer of “penny stock”, the protection provided by the federal securities laws relating to forward looking statements does not apply to us. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks. As a result, we will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading. Such an action could hurt our financial condition. Other than the distribution of the rights and warrants in our 2012 rights offering and warrant distribution, we have not paid dividends in the past and do not expect to pay dividends in the future unless and until dividends are paid to Omagine by LLC. Any return on your investment may therefore be limited to the value of our Common Shares. We have never paid cash dividends on our Common Stock and do not anticipate paying cash dividends in the foreseeable future. Up until this time Omagine has utilized all cash reserves for the operation of its business and Omagine plans to continue this policy for the foreseeable future. Any future payment of dividends on our Common Stock will depend on the payment of dividends to Omagine by LLC and, as the Board of Directors may consider relevant, our earnings, financial condition and other business and economic factors at such time. If we do not pay cash dividends, our Common Stock may be less valuable because a return on your investment will only occur if the price of our Common Shares appreciates above the price you paid for it. There are substantial risks associated with the 2014 SEDA with YA which could contribute to the decline of the price of our Common Shares and have a dilutive impact on our existing stockholders. In order to obtain needed capital, we entered into the 2014 SEDA with YA. The sale of our Common Shares pursuant to the 2014 SEDA will have a dilutive impact on our stockholders. We believe YA intends to promptly re-sell the Common Shares that we sell to it under the 2014 SEDA. Such re-sales could cause the market price of our Common Shares to decline significantly. Any subsequent sales by us to YA under the 2014 SEDA may, to the extent of any such decline, require us to issue a greater number of Common Shares to YA in exchange for each dollar of such subsequent sale.Under these circumstances our existing stockholders would experience greater dilution (See: “Management's Discussion and Analysis of Financial Condition and Results of Operations” – “Liquidity - Dilution / Delays”). The sale of Common Shares under the 2014 SEDA could encourage short sales by third parties which could contribute to the further decline of the price of our Common Stock. 10 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements contained in this Prospectus that are not statements of historical facts constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, notwithstanding that such statements are not specifically identified as such. These forward-looking statements are based on current expectations and projections about future events. The words "estimates", "projects", "plans", "believes", "expects", "anticipates", "intends", "targeted", "continue", "remain", "will", "should", "may" and other similar expressions, or the negative or other variations thereof, as well as discussions of strategy that involve risks and uncertainties, are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Examples of forward-looking statements include but are not limited to statements about or relating to: (i) future revenues, expenses, income or loss, cash flow, earnings or loss per Common Share, the payment or nonpayment of dividends, capital structure and other financial items, (ii) plans, objectives and expectations of Omagine or its management or Board of Directors, (iii) Omagine’s business plans, products or services, (iv) the probability of LLC signing the DA with the Government, (v) future economic or financial performance, and (vi) assumptions underlying such statements. We urge you to be cautious of the forward-looking statements and other similar forecasts and statements of expectations since such statements (i) reflect our current beliefs with respect to future events, ( ii) involve, and are subject to, known and unknown risks, uncertainties and other factors affecting our operations and growth strategy, and (iii) could cause Omagine's actual results, financial or operating performance or achievements to differ from future results, financial or operating performance, or achievements expressed or implied by such forward-looking statements. Forecasts, projections and assumptions contained and expressed herein were reasonably basedon information available to Omagine at the time so furnished and as of the date of this Prospectus. All such forecasts, projections and assumptions are subject to significant uncertainties and contingencies, many of which are beyond Omagine's control, and no assurance can be given that such forecasts, projections or assumptions will be realized. No assurance can be given regarding the achievement of future results, as our actual results may differ materially from our projected future results as a result of the risks we face, and actual future events may differ from anticipated events because of the assumptions underlying the forward-looking statements that have been made regarding such anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: ● the uncertainty associated with whether or not the Government of the Sultanate of Oman will honor its commitment with respect to its intention to sign the agreed DA with LLC; ● the uncertainty associated with political events in the MENA Region in general; ● the success or failure of Omagine’s efforts to secure additional financing, including project financing for the Omagine Project; ● oversupply of residential and/ or commercial property inventory in the Oman real estate market or other adverse conditions in such market; ● the impact of MENA Region or international economies and/ or future events (including natural disasters) on the Oman economy, on Omagine’s business or operations, on tourism within or into Oman, on the oil and natural gas businesses in Oman and on other major industries operating within the Omani market; ● deterioration or malaise in economic conditions, including the continuing destabilizing factors in, and continuing slow recovery of, the Omani, MENA Region and international real estate markets, as well as the impact of continuing depressed levels of consumer and business confidence in the state of the Oman economy and other international economies; ● inflation, interest rates, movements in interest rates, securities market and monetary fluctuations; ● acts of war, civil or political unrest, terrorism or political instability; or ● the ability to attract and retain skilled employees. Potential investors are cautioned not to place undue reliance on any such forward-looking statements, which speak only as of the date hereof. Omagine undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. USE OF PROCEEDS We will not receive any of the proceeds resulting from the sale of the Resale Shares by the Selling Stockholder. 11 Table of Contents SELLING STOCKHOLDER The following table sets forth the name of each person who is offering the sale of Resale Shares by this Prospectus, the number of Common Shares beneficially owned by each such person, the number of Resale Shares that may be sold in this offering and the number of Common Shares each such person will own after this offering, assuming they sell all of the Resale Shares offered. Neither the Selling Stockholder nor any of its affiliates have held any position or office with Omagine nor, other than the Prior SEDAs, the YA Loans and the 2014 SEDA, have any of them ever had any other material relationship with us or any of our predecessors or affiliates. Name Common Shares Owned Prior to the Offering (1) Percentage of Ownership Before the Offering (1) Number of Common Shares being Offered (4) Common Shares Owned After the Offering (2) Percentage of Ownership After the Offering (2) YA GLOBAL MASTER SPV LTD. (3) 0.64% 0 0 Applicable percentage ownership is based on15,955,798Common Shares outstanding as of August 7, 2014 and on Common Shares owned by the Selling Stockholder as of August 7, 2014 including Common Shares underlying Warrants or other securities owned by the Selling Stockholder as of August 7, 2014 that are exercisable for or convertible into Common Shares within 60 days of August 7, 2014. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Common Shares underlying Warrants or other securities that are currently exercisable or convertible, or exercisable or convertible within 60 days of August 7, 2014 are deemed to be beneficially owned by the person holding such securities for the purpose of computing the percentage of ownership of such person, but are not treated as outstanding for the purpose of computing the percentage of ownership of any other person. Assumes all Common Shares offered hereby are sold. YA is the investor under the 2014 SEDA. Yorkville Advisors Global, LP (“Yorkville LP”) is YA’s investment manager and Yorkville Advisors Global, LLC (“Yorkville LLC”) is the General Partner of Yorkville LP. All investment decisions for YA are made by Yorkville LLC’s President and Managing Member, Mr. Mark Angelo. YA has informed us that it is an “underwriter” within the meaning of the Securities Act, and to the best of our knowledge no other underwriter or person has been engaged to facilitate the sale of Resale Shares in this offering. The 3,085,822 Resale Shares included in this Prospectus represent the 85,822 Common Shares issued prior to the date hereof to a YA affiliate in satisfaction of a commitment fee under the 2014 SEDA and the 3,000,000 Common Shares issuable under the 2014 SEDA. PLAN OF DISTRIBUTION A Selling Stockholder may, from time to time, sell any or all of their Resale Shares on the OTCQB or any other stock exchange, market or trading facility on which the Common Shares are traded or in private transactions. These sales may be at fixed or negotiated prices. A Selling Stockholder may use any one or more of the following methods when selling Resale Shares: ● ordinary brokerage transactions and transactions in which a broker-dealer solicits purchasers; ● block trades in which a broker-dealer will attempt to sell Resale Shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker-dealer as principal and resale by the broker-dealer for its account; ● an exchange distribution in accordance with the rules of the applicable exchange; ● privately negotiated transactions; ● broker-dealers may agree with the Selling Stockholder to sell a specified number of such Resale Shares at a stipulated price per share; ● through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; 12 Table of Contents ● a combination of any such methods of sale; or ● any other method permitted pursuant to applicable law. A Selling Stockholder may also sell Resale Shares under Rule 144 under the Securities Act, if available, rather than under this Prospectus. Broker-dealers engaged by a Selling Stockholder may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from a Selling Stockholder (or, if any broker-dealer acts as agent for the purchaser of Resale Shares, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this Prospectus, in the case of an agency transaction, not in excess of a customary brokerage commission in compliance with NASDR Rule 2440; and in the case of a principal transaction a markup or markdown in compliance with NASDR IM-2440. In connection with the sale of the Resale Shares or interests therein, a Selling Stockholder may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of Common Shares in the course of hedging the positions they assume. A Selling Stockholder may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealers or other financial institutions of Resale Shares offered by this Prospectus, which Resale Shares such broker-dealer or other financial institution may resell pursuant to this Prospectus (as supplemented or amended to reflect such transaction). YA is, and any other Selling Stockholder, broker-dealer or agent that is involved in selling the Resale Shares may be deemed to be, an “underwriter” within the meaning of the Securities Act in connection with such sales. Any commissions received by YA or such other Selling Stockholder, broker-dealer or agent, and any profit on the sale of the Resale Shares purchased by them, may be deemed to be underwriting commissions or discounts under the Securities Act. YA has informed Omagine that it does not have any written or oral agreement or understanding, directly or indirectly, with any other Selling Stockholder or person to distribute Resale Shares. YA has informed Omagine that in no event shall any broker-dealer receive fees, commissions or markups which, in the aggregate, would exceed eight percent (8%) of the amount of the relevant sale. Omagine is required to pay certain fees and expenses incurred by Omagine incident to the registration of the Resale Shares. Omagine has agreed to indemnify the Selling Stockholders against certain losses, claims, damages and liabilities, including liabilities under the Securities Act. Because YA is and any other Selling Stockholder may be deemed to be an “underwriter” within the meaning of the Securities Act, they will be subject to the Prospectus delivery requirements of the Securities Act including Rule 172 thereunder. In addition, any Common Shares covered by this Prospectus which qualify for sale pursuant to Rule 144 under the Securities Act may be sold under Rule 144 rather than under this Prospectus. YA has informed Omagine that there is no underwriter or coordinating broker acting in connection with the proposed sale of the Resale Shares by the Selling Stockholders. We agreed to keep this Prospectus effective until the earlier of (i) the date on which the Resale Shares may be resold by the Selling Stockholders without registration and without regard to any volume limitations by reason of Rule 144 under the Securities Act or any other rule of similar effect or (ii) all of the Resale Shares have been resold pursuant to this Prospectus or Rule 144 under the Securities Act or any other rule of similar effect. YA has informed Omagine that the Resale Shares will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws. In certain states, the Resale Shares may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. Under applicable rules and regulations under the Exchange Act, any person engaged in the distribution of the Resale Shares may not simultaneously engage in market making activities with respect to the Common Stock for the applicable restricted period, as defined in Regulation M, prior to the commencement of the distribution. In addition, the Selling Stockholders will be subject to applicable provisions of the Exchange Act and the rules and regulations thereunder, including Regulation M, which may limit the timing of purchases and sales of Common Shares by the Selling Stockholders or any other person. We will make copies of this Prospectus available to the Selling Stockholders and have informed them of the need to deliver a copy of this Prospectus to each purchaser of Resale Shares at or prior to the time of the sale (including by compliance with Rule 172 under the Securities Act). 13 Table of Contents DESCRIPTION OF SECURITIES TO BE REGISTERED Common Stock The following is a summary of the material provisions of our $0.001 par value Common Stock, restated Certificate of Incorporation and our By-Laws, all as in effect as of the date of this Prospectus. You should also refer to the full text of our restated Certificate of Incorporation and By-Laws which have been filed with the SEC as Exhibits 3(i) and 3(ii) to the Registration Statement of which this Prospectus forms a part. Our total authorized capital stock is 50,850,000 shares of which 50,000,000 shares are Common Shares. The holders of our Common Shares are entitled to one vote per Common Share on all matters to be voted on by our stockholders including the election of directors. Our stockholders are not entitled to cumulative voting rights and, accordingly the holders of a majority of the Common Shares voting for the election of directors can elect the entire Board of Directors if they choose to do so and, in that event, the holders of the remaining Common Shares will not be able to elect any person to our Board of Directors. The holders of Common Shares are entitled to receive ratably such dividends or distributions, if any, as may be declared from time to time by the Board of Directors in its discretion from funds or securities legally available therefor and subject to prior dividend rights of holders of any shares of our $.001 par value per share preferred stock (the “Preferred Stock” or “Preferred Shares”) which may be outstanding. Upon Omagine’s liquidation, dissolution or winding up, subject to prior liquidation rights of the holders of Preferred Shares if any, the holders of our Common Shares are entitled to receive on a pro rata basis our remaining assets available for distribution (See: “Description of Preferred Stock and Warrants” below). Holders of Common Shares have no preemptive or other subscription rights and there are no conversion rights or redemption or sinking fund provisions with respect to such Common Shares. All outstanding Common Shares are, and all Common Shares being offered by this Prospectus will be, fully paid and not liable to further calls or assessment by Omagine. Dividends and Dividend Policy The holders of our Common Stock share proportionately, on a per Common Share basis, in all dividends and other distributions declared by our Board of Directors. Other than a 2012 non-cash dividend distribution of rights and warrants to our shareholders, we have not declared any dividends on our Common Stock since inception and do not anticipate paying cash dividends in the foreseeable future. We plan to retain any future earnings for use in our business operations. Any future decisions as to payment of cash or non-cash dividends or distributions on our Common Stock will be at the discretion of the Board of Directors and will depend upon our earnings and financial position at such time and on such other factors as the Board of Directors may then deem relevant. Transfer Agent The transfer agent for our Common Shares is Continental Stock Transfer and Trust Company, 17 Battery Place, New York, New York 10004. Outstanding Common Shares and Holders At August 7, 2014there were 15,955,798Common Shares issued and outstanding and, based upon the number of record holders plus the number of individual participants in security position listings at such date, there were approximately 1,074 holders of Common Shares. DESCRIPTION OF PREFERRED STOCK AND WARRANTS The following is a summary of the material provisions of our Preferred Stock, our Warrants, restated Certificate of Incorporation and our By-Laws, all as in effect as of the date of this Prospectus. You should also refer to the full text of our restated Certificate of Incorporation and By-Laws which have been filed with the SEC as Exhibits 3(i) and 3(ii) to the Registration Statement of which this Prospectus forms a part. Our total authorized capital stock is 50,850,000 shares of which 850,000 are Preferred Shares. 14 Table of Contents Preferred Stock As of August 7, 2014there were no Preferred Shares issued or outstanding. Our Certificate of Incorporation authorizes the issuance of Preferred Shares in one or more series. Our Board of Directors has the authority, without any vote or action by the shareholders, to create one or more series of Preferred Shares up to the limit of our number of authorized but unissued Preferred Shares and to fix the number of Preferred Shares constituting such series and the designation of such series, the voting powers (if any) of the Preferred Shares of such series and the relative participating, option or other special rights (if any), and any qualifications, preferences, limitations or restrictions pertaining to such series which may be fixed by the Board of Directors pursuant to a resolution or resolutions adopted by the Board of Directors and providing for the issuance of such series of Preferred Shares. The transfer agent for our Preferred Shares is Omagine. Warrants As of August 7, 2014, Omagine has 7,422,124 Warrants issued and outstanding, as follows: i. 6,422,124 Warrants, 3,211,062 of which are exercisable for the purchase of one Common Share at a per Common Share exercise price of $5.00 and 3,211,062 of which are exercisable for the purchase of one Common Share at a per Common Share exercise price of $10.00 (collectively, the “Strategic Warrants”), and ii. 1,000,000 Warrants which are exercisable for the purchase of one restricted Common Share at a per Common Share exercise price equal to the greater of (a) $1.00 per Common Share, or (b) eighty percent (80%) of the closing sale price for a Common Share on the Trading Day immediately preceding the relevant exercise date (the “Tempest Warrants”). As promptly as reasonably possible after each exercise of the purchase rights represented by a Warrant, Omagine shall deliver to the relevant holder thereof (each, a “Warrant Holder”) a certificate representing the Common Shares so purchased (or such will be electronically delivered to the Warrant Holder if such Warrant is held in electronic form) and, unless such Warrant has been fully exercised, expired or redeemed, a new Warrant Certificate (or such will be electronically delivered to the Warrant Holder if such Warrant is held in electronic form) representing the balance of the Common Shares subject to such Warrant. Warrant Holders do not have any voting or other rights as a stockholder of our Company by virtue of being a Warrant Holder. The person entitled to receive the Common Shares issuable upon any exercise of the purchase rights represented by the Warrants, shall be treated for all purposes as the holder of such Common Shares of record as of the close of business on the date of exercise. The Warrants may be exercised only for whole Common Shares. The Warrants are transferrable and a Warrant Holder may transfer all or part of the Warrants (but no fractional Warrants) at any time on the books of Omagine upon surrender of the Warrant Certificate(s), properly endorsed. Upon such surrender, Omagine shall issue and deliver to the transferee a new Warrant Certificate representing the Warrants so transferred (or such will be electronically delivered to the Warrant Holder if such Warrant is held in electronic form). Upon any partial transfer, Omagine shall issue and deliver to the Warrant Holder a new Warrant Certificate representing the Warrants not so transferred. During the period within which the Warrants may be exercised, Omagine shall at all times have authorized and reserved for issuance enough Common Shares for the full exercise of the purchase rights represented by the then unexercised Warrants. If Omagine dissolves, liquidates or winds up its business before the exercise, expiration or redemption of the Warrants, any Warrant Holder shall be entitled, upon exercising its Warrants, to receive in lieu of the Common Shares receivable upon such exercise, the same kind and amount of assets as would have been issued, distributed or paid to such Warrant Holder upon any such dissolution, liquidation or winding up with respect to such Common Shares, had such Warrant Holder been the holder of record on the record date for the determination of those entitled to receive any such liquidating distribution or, if no record is taken, upon the date of such liquidating distribution. Omagine shall pay all issue and other taxes that may be payable in respect of any issue or delivery of Common Shares upon the exercise of Warrants. The Warrants are governed by and shall be construed and enforced in accordance with the laws of the State of New York. 15 Table of Contents Strategic Warrants Omagine filed a post-effective amendment to its registration statement on Form S-1 (Commission File No. 333-183852) whereby the Strategic Warrants and the 6,422,124 Common Shares underlying the Strategic Warrants were registered by Omagine (the “Warrant Registration”). The Warrant Registration was declared effective by the SEC and its effective status has now expired. Omagine intends to file another post-effective amendment to the Warrant Registration in order to re-instate its effectiveness. All Strategic Warrants expire on December 31, 2014 unless redeemed earlier by Omagine upon 30 days prior written notice to the Strategic Warrant holders. The Strategic Warrants are redeemable at any time and at Omagine’s sole discretion at a price of $0.001 per Strategic Warrant (the “Redemption Price”). Upon thirty days prior written notice to the holders of such Strategic Warrants (the “Strategic Warrant Holders”) specifying the Strategic Warrants to be redeemed and the date at 5 p.m. Eastern Time in the United States for such redemption by Omagine (the “Redemption Time”), Omagine may redeem all or a portion of such Strategic Warrants remaining unexercised at the Redemption Time at a Strategic Warrant Redemption Price of $0.001 per Strategic Warrant. The Redemption Price shall be paid in cash by Omagine to the relevant Strategic Warrant Holders and such Strategic Warrants shall not be deemed to be outstanding for any purpose whatsoever after the Redemption Time. The Redemption Time shall be on a day at least thirty (30) days subsequent to the aforesaid written notice to Strategic Warrant Holders and it shall also be the time at which a Strategic Warrant Holder's right to exercise such StrategicWarrants being redeemed shall terminate. The Strategic Warrants to be redeemed may be exercised by Strategic Warrant Holders at any time prior to the Redemption Time. All Strategic Warrants expire at 5 p.m. Eastern Time in the United States on December 31, 2014 (the “Expiration Time”). The Strategic Warrants are exercisable at the option of the Strategic Warrant Holder at any time up to the earlier of the (a) Expiration Time, or (b) Redemption Time, provided that no person who owned less than (a) 4.99% or (b) between 4.99% and 9.99% of the Common Shares outstanding on February 24, 2012 (the “Issuance Date”), may exercise a number of Strategic Warrants which would thereby cause such person to acquire, together with its affiliates, beneficial ownership of, as the case may be, (a) 4.99% or more, or (b) 9.99% or more of the Common Shares outstanding immediately prior to the time of such exercise. A Strategic Warrant Holder may exercise the purchase rights represented by Strategic Warrants, in whole or in part, by surrendering the properly executed Strategic Warrant Certificate(s) at the transfer agent’s office in New York City, New York or at the principal office of Omagine in New York City, New York, and by paying Omagine, by certified or cashier’s check, an amount equal to the aggregate exercise price for the Common Shares proposed to be purchased (the “Warrant Payment”). Notwithstanding the foregoing, no Strategic Warrants will be exercisable and we will not be obligated to issue any Common Shares issuable upon the exercise of such Strategic Warrants unless (i) at the time the Strategic Warrant Holder thereof seeks to exercise such Strategic Warrant, we have a registration statement under the Securities Act in effect covering the Common Shares issuable upon the exercise of such Strategic Warrant and a current prospectus relating to our Common Stock, and (ii) the Common Shares issuable upon such exercise have been registered or qualified or deemed to be exempt from registration under the securities laws of the state of residence of such Strategic Warrant Holder. Furthermore, if a Strategic Warrant Holder, who on the Issuance Date owned less than (a) 4.99% or (b) between 4.99% and 9.99% of the Common Shares outstanding on the Issuance Date, seeks to exercise Strategic Warrants, and such proposed exercise would cause such Strategic Warrant Holder to acquire, together with its affiliates, beneficial ownership of, as the case may be, (a) 4.99% or more, or (b) 9.99% or more of the Common Shares outstanding immediately prior to the time of such exercise, then in such an event, such proposed exercise will be effected by Omagine for the maximum number of Strategic Warrants resulting in the beneficial ownership of the maximum number of whole Common Shares by such Strategic Warrant Holder which fails to meet the above stated applicable limitation for such Strategic Warrant Holder and its affiliates and any excess Warrant Payment will be returned to such Strategic Warrant Holder. 16 Table of Contents The Strategic Warrants do not contain any anti-dilution provisions and the exercise price and the number of Common Shares that Omagine must issue upon exercise of Strategic Warrants shall not be subject to adjustment for any reason, including but not limited to a stock split, combination or subdivision of the Common Stock or a dividend, reclassification, reorganization, or spinoff. As of the date hereof there is no active trading market for the Strategic Warrants and Omagine does not presently expect an active trading market for the Strategic Warrants to develop in the near term. Our attempts to date to have the Strategic Warrants listed for quotation and trading on the OTCQB have not been successful. We hope to have the Strategic Warrants trade on the OTCQB under symbols to be assigned by FINRA and after the required application for such listing for quotation on the OTCQB is made by a market-maker on our behalf. We cannot, however, give any assurance that the Strategic Warrants will be quoted or traded on the OTCQB or on any securities exchange until such application is made on our behalf by a market-maker, such listing is approved and such symbols are assigned by FINRA. Furthermore, if such application is made on our behalf by a market-maker and the Strategic Warrants are approved by FINRA for listing and quotation on the OTCQB, we cannot give any assurance that a market for the Strategic Warrants will develop or, if such a market does develop, whether it will be sustainable throughout the period within which the Strategic Warrants are valid and transferable or at what prices such Strategic Warrants will trade. Strategic Warrant Holders may resell all or a portion of such Strategic Warrants from time to time in market transactions through any market on which the Strategic Warrants are then traded, in negotiated transactions or otherwise, and at prices and on terms determined by the then prevailing market price or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale. Transfer Agent for Strategic Warrants The transfer agent for our Strategic Warrants is Continental Stock Transfer and Trust Company, 17 Battery Place, New York, New York 10004. Outstanding Strategic Warrants and Holders As of August 7, 2014there were 6,422,124 Strategic Warrants issued and outstanding, 3,211,062 of which are exercisable at $5.00 per Common Share and 3,211,062 of which are exercisable at $10.00 per Common Share and, based upon the number of Record Shareholders on January 17, 2012,there are approximately 1,122 holders of our Strategic Warrants. Tempest Warrants On June 24, 2014, Omagine issued the 1,000,000 Tempest Warrants to an investor (See: Exhibit 4.4). Both the Tempest Warrants and the Common Shares issuable upon exercise of the Tempest Warrants are “restricted securities” as that term is defined in the Securities Law. Omagine has no obligation nor present intention to register with the SEC either the Tempest Warrants or the Common Shares underlying the Tempest Warrants. The Tempest Warrants are subject to adjustment in the event of a stock split, combination or subdivision of the Common Stock or a dividend, reclassification, reorganization, or spin off. The Tempest Warrants expire on June 23, 2016 and are not redeemable by Omagine. The Tempest Warrants may be exercised in whole or in part but only for whole shares of restricted Common Stock and the Tempest Warrants are not redeemable by Omagine. The Tempest Warrants are exercisable at the option of the Tempest Warrant Holder at any time up until their expiration on June 23, 2016 at 5 p.m. Eastern Time in the United States. Transfer Agent for the Tempest Warrant The transfer agent for the Tempest Warrants is Omagine. Outstanding Tempest Warrants and Holders As of August 7, 2014there were 1,000,000 Tempest Warrants issued and outstanding and there is 1 holder of our Tempest Warrants. 17 Table of Contents LEGAL MATTERS The validity of our Common Shares offered hereby will be passed upon by Sichenzia Ross Friedman Ference LLP, New York, New York. Sichenzia Ross Friedman Ference LLP is the beneficial holder of 34,374 shares of our Common Stock. EXPERTS Our consolidated financial statements at December 31, 2013 and for the two years then ended appearing in this Prospectus have been audited by Michael T. Studer, CPA P.C., independent registered public accounting firm, as set forth in their report thereon appearing elsewhere in this Prospectus and are included in reliance upon such report given upon the authority of such firm as experts in accounting and auditing. DESCRIPTION OF BUSINESS Overview Omagine is the successor to Alfa International Corp. and is a holding company which conducts substantially all its operations through its 60% owned subsidiary LLC and its wholly-owned subsidiary JOL. Omagine and JOL organized LLC in Oman and initially capitalized it at 20,000 Omani Rials [$52,000] (the “OMAG Initial Equity Investment”). We are a DSE as defined in ASC 915 issued by the FASB and we are focused on entertainment, hospitality and real estate development opportunities in the MENA Region and on the design and development of unique tourism destinations. Our mission is to develop, own and operate innovative projects in the MENA Region which have tourism components that are thematically imbued with culturally aware, historically faithful, and scientifically accurate entertainment experiences. We design the tourism elements to be modern and stylish while emphasizing the world’s great art, music, culture, science and philosophy. LLC was organized to design, develop, own and operate the Omagine Project which we expect to be our archetype for future projects in the MENA Region.(See “The Omagine Project” below in this section). Omagine’s 100% ownership of LLC was reduced to 60% in May 2011 pursuant to the Shareholder Agreement among Omagine, JOL and the New Shareholders. (See: “The Shareholder Agreement” below in this section). The Company presently concentrates the majority of its efforts on the business of LLC and specifically on the Omagine Project. Omagine's executive office is located at The Empire State Building, 350 Fifth Avenue, 48th Floor, New York, NY 10118, and its telephone number is 212-563-4141. LLC leases an office in Muscat, Oman. Our website address is www.omagine.com. The Omagine Project The Company has proposed to the Government of Oman (the "Government") the development in Oman by LLC of the Omagine Project - a mixed-use tourism and residential real estate project which is expected to take more than five years to complete. We anticipate that the Omagine Project will be developed on one million square meters (equal to approximately 245 acres) of beachfront land facing the Gulf of Oman just west of the capital city of Muscat and approximately six miles from Muscat International Airport (the "Omagine Site"). The Omagine Project is planned to be an integration of cultural, heritage, educational, entertainment and residential components, including: a "high culture" theme park containing seven pearl shaped buildings, each approximately 60 feet in diameter; associated exhibition buildings; an open air boardwalk, amphitheater and stage; open space green landscaped areas; a canal and enclosed harbor and marina area; retail shops and restaurants; entertainment venues; boat slips and docking facilities; a five-star resort hotel; a four-star hotel; and possibly an additional three or four-star hotel; shopping and retail establishments integrated with the hotels; commercial office buildings; and more than two thousand residences to be developed by LLC for sale. 18 Table of Contents Significant commercial, retail, entertainment and hotel elements are included in the Omagine Project and LLC will therefore ultimately be also in the property management, hospitality and entertainment businesses. The Development Agreement The contract between the Government and LLC which will govern the design, development, construction, management and ownership of the Omagine Project and the Government’s and LLC’s rights and obligations with respect to the Omagine Project, is the “Development Agreement” (the “DA”). In order to begin the development of the Omagine Project, it is first necessary that LLC and the MOT sign the DA. For a detailed description MOT’s numerous DA signing delays to date, please see the Registrant’s prior reports filed with the SEC. From October 2013 through July 2014, an intensified series of meetings and discussions were held between and among various members of LLC’s management, shareholders and lawyers, and the Minister of Tourism, His Excellency Ahmed Al-Mahrizi, (the “Minister”) and senior staff members of the MOT (“MOT Staff”). These meetings and discussions are now concluded and they have resulted in: i. several immaterial changes to the DA, and ii. agreement by the parties on the final wording of the DA, and iii. the issuance of and receipt by LLC of the new land deed (“Krooki”) for the Omagine Site, and iv. the issuance to LLC by the Minister of a license designating the Omagine Project as an Integrated Tourism Project (“ITC”). In late June 2014, we were informed directly by the Minister and separately by the MOT Staff that all wording of the DA was now agreed by the MOT (the “Final DA”) and that the MOT Staff only required a letter of undertaking in Arabic from LLC (the “Undertaking Letter”) after which the Final DA would be signed by LLC and by the Minister on behalf of the Government. On July 10, 2014, after prior agreement by the parties to its exact Arabic wording, the signed Undertaking Letter was delivered to MOT. On July 17, 2014, management was informed by MOT that (i) they accepted and agreed to our July 10th Undertaking Letter, (ii) the Minister was traveling outside of Oman and would be returning by July 27th, and (iii) we would be signing the DA shortly after the end of the upcoming EID holiday. Although business activity slows somewhat during the holy month of Ramadan which ended in Oman on July 26th, much was efficiently accomplished by MOT and LLC during Ramadan. The EID holiday ended on July 31st and the Government returned to work on August 3, 2014. Management presently expects that the DA signing will occur sometime during August 2014. Past experience indicates that caution should be exercised in making any assumptions until the DA is actually signed by the parties. In light of such past experience, we caution investors that we cannot give any assurance that the DA will be signed by the parties until it is actually signed by them. The Usufruct Agreement The Usufruct Agreement (the “UA”) is the contract between the Government and LLC which will govern the use, development and sale of the land constituting the Omagine Site (the “Project Land”). With respect to how such Project Land may be used or developed, the UA goes into no detail and merely states that the Omagine Site will be developed in accordance with the DA. Although the UA is a separate agreement from the DA, the DA and UA are dependent upon each other and the UA is part of and is incorporated by reference into the DA. Both the UA and the DA stipulate that in the event of any conflict between the terms and conditions of the DA and the terms and conditions of the UA, the terms and conditions of the DA will control. The term of the Usufruct Agreement is for fifty (50) years and it is renewable for an additional fifty years upon the agreement of the parties (the “Term”). 19 Table of Contents The UA grants LLC the absolute right during the Term to use, control, develop and sell (to itself or others) the Project Land pursuant to the terms of the DA. The UA obligates LLC, beginning on the fifth anniversary of the signing of the UA, to pay the Government an annual fee equal to three hundred Omani Baisa (equivalent to approximately $0.78) for each square meter of Project Land within any legally delineated plot of Project Land upon which plot there is a substantially completed non-residential building (the “Usufruct Rent”). No Usufruct Rent is due or owing during the first five years after signing the UA and no Usufruct Rent is ever due or owing during the Term with respect to plots of Project Land (i) on which there is a residential building, or (ii) on which there is not a substantially completed non-residential building (i.e. open space, roads, building work-in-progress, etc.). As is present practice in Oman, LLC anticipates that sales contracts with third party purchasers of residential or commercial properties that are purchased “off plan” (i.e. purchased before construction thereof), will stipulate the payment to LLC by such purchasers of (i) a deposit on signing of such sales contract, and (ii) progress payments during the construction period of the relevant property covered by such sales contract. Since the aggregate of such deposit and progress payments before and during the construction of the relevant property is expected to be approximately 85% of the sales price of the relevant property stipulated in such sales contract, LLC anticipates that (i) the construction costs for most, possibly a majority, of properties will be “owner-financed” by the relevant purchaser, and (ii) it will therefore not be necessary for LLC to utilize any Construction Financing from its banks in order to pay for the construction costs of properties which are sold pursuant to “off plan” sales contracts. Management expects that this commonly accepted sales contract and payment process will significantly benefit LLC by reducing its aggregate requirements for Construction Financing from its banks. The UA and DA also obligate LLC to pay the Government twenty-five (25) Omani Rials (equivalent to approximately $65) for each square meter of Project Land purchased directly by LLC or sold by LLC to any third party during the Term (the “Land Price Payments”). Such Land Price Payments are not due or owing to the Government from LLC until such time as LLC legally transfers the freehold title to such land to such purchasers, which time will coincide with the closing of the sale of such properties. Such closings will only occur after LLC has received final payment from the purchaser of the relevant sales contract amount for such properties. LLC’s financing profile is therefore further enhanced since it is not obligated to make any Land Price Payments to the Government until after it has already received 100% of the contracted sales price amount from the relevant purchaser at the closing when the freehold title to such land and property is transferred to the purchaser. At the present time, the average selling price for land at the Omagine Site is conservatively estimated by local real estate agents to be at least 250 Omani Rials (approximately $650) per square meter. At the expiration of the Term, any Project Land, or buildings situated on Project Land, remaining unsold - if any - will revert to the ownership of the Government. Since the UA and DA grant LLC the right to sell the freehold title to all Project Land and buildings in the Omagine Project, LLC does not anticipate that there will be any unsold Project Land or buildings at the expiration of the 50 year Term. The foregoing summary of the terms of the Usufruct Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the Usufruct Agreement which the Company will file as an exhibit to its SEC filing subsequent to the signing of the Usufruct Agreement by LLC. The Shareholder Agreement / LLC Capital Structure In May 2011, Omagine, JOL and three new investors (the “New Shareholders”) entered into the Shareholder Agreement pursuant to which, among other things, Omagine’s 100% ownership of LLC was reduced to 60%. The Shareholder Agreement is attached hereto as Exhibit 10.5. The New Shareholders are: i. The Office of Royal Court Affairs (“RCA”), an organization representing the personal interests of His Majesty Sultan Qaboos bin Said, the ruler of Oman, and ii. Two subsidiaries of Consolidated Contractors International Company, SAL (“CCIC”). CCIC is a 60 year old Lebanese multi-national company headquartered in Athens, Greece having approximately five and one-half (5.5) billion dollars in annual revenue, one hundred twenty thousand (120,000) employees worldwide, and operating subsidiaries in among other places, every country in the MENA Region. The two CCIC subsidiaries which are LLC shareholders are: 20 Table of Contents 1. Consolidated Contracting Company S.A. (“CCC-Panama”), a wholly owned subsidiary of CCIC and is its investment arm, and 2. Consolidated Contractors (Oman) Company LLC, CCIC’s operating subsidiary in Oman which is a construction company with approximately 13,000 employees. Pursuant to the provisions of the Shareholder Agreement, LLC acknowledged the 20,000 Omani Rial ($52,000) OMAG Initial Equity Investment from Omagine and sold newly issued shares of its capital stock to Omagine and to the New Shareholders for an aggregate cash investment amount of 26,968,125 Omani Rials ($70,117,125) (the “New Investment”). The New Investment will be invested in two stages and as of the date hereof the first stage investments into LLC have been made by Omagine and the New Shareholders as follows: i. Omagine invested an additional 70,000 Omani Rials ($182,000) into LLC, and ii. CCIC (through its 2 subsidiaries) invested 22,500 Omani Rials ($58,500) into LLC, and iii. RCA invested 37,500 Omani Rials ($97,500) into LLC. LLC is presently capitalized at 150,000 Omani Rials ($390,000) and Omagine has also advanced it an additional 65,000 Omani Rials (the “Cash Advance”). A summary of LLC’s capital structure as of the date hereof is as follows: Omagine LLC Shareholder Percent Ownership Investment (Omani Rials) Investment (US Dollars) Cash Advance (Omani Rials) Omagine 60 % $ RCA 25 % $ 0 CCC-Panama 10 % $ 0 CCC-Oman 5 % $ 0 Total Capital 100 % $ The Shareholder Agreement defines the “Financing Agreement Date” as the day upon which LLC and an investment fund, lender or other person first execute and deliver a legally binding agreement pursuant to which such investment fund, lender or other person agrees to provide debt financing for the first phase or for any or all phases of the Omagine Project. The second and final stage investments into LLC to be made by Omagine and the New Shareholders (the “Deferred Investments”) are contingent upon the following: i. Omagine’s Deferred Investment is contingent upon the Development Agreement being signed, and ii. CCIC’s two subsidiaries’ Deferred Investments are contingent upon the appointment of CCC-Oman by LLC as the general contractor for the Omagine Project and the occurrence of the Financing Agreement Date. iii. RCA’s Deferred Investment is contingent upon the occurrence of the Financing Agreement Date. The amounts of the Deferred Investments are as follows: i. Omagine will invest an additional 145,000 Omani Rials ($377,000) plus its Cash Advance of 65,000 Omani Rials ($169,000) for a total Deferred Investment by Omagine of 210,000 Omani Rials ($546,000). ii. CCIC (through its 2 subsidiaries) will invest an additional 18,987,500 Omani Rials ($49,367,500). iii. RCA will invest an additional 7,640,625 Omani Rials ($19,865,625). RCA will also invest the Omagine Site as a non-cash “payment-in-kind” capital contribution to LLC (the “PIK”). The PIK represents the value of the land previously owned by His Majesty Sultan Qaboos bin Said, the ruler of Oman, which His Majesty transferred to MOT on condition it be used for development of the Omagine Project. The value ofthe PIK will be determined by appraisal after the DA is signed. 21 Table of Contents Management believes that the PIK and the New Investment are the most important parts of LLC’s capital structure and that they were the most difficult to arrange since they are the highest risk portion of such equity capital structure. As of the date hereof, both the PIK and the New Investment are memorialized in the legally binding Shareholder Agreement. After the DA is signed LLC plans to transform its corporate structure from a limited liability company into a joint-stock company (“Omagine SAOC”). Subsequent to the Deferred Investments being made, Omagine SAOC (formerly LLC) will then be capitalized at 26,988,125 Omani Rials ($70,169,125). A summary of Omagine SAOC’s capital structure after such Deferred Investments are made is as follows: Omagine SAOC Shareholder Percent Ownership Investment (Omani Rials) Investment (US Dollars) Omagine 60 % $ RCA 25 % $ + PIK * CCC-Panama 10 % $ CCC-Oman 5 % $ Total Capital: 100 % $ + PIK * * The capital of LLC will likely be increased further at a later date when and if the non-cash valuation of the PIK is recorded as a capital investment into LLC. The PIK represents a portion of RCA’s payment to LLC for its 25% ownership of LLC. The value of the PIK will equal the value to LLC that is ultimately assigned to the provision to LLC of the approximately 245 acres of beachfront land constituting the Omagine Site. After the DA is signed, the value of the PIK will be determined by a professional valuation expert in accordance with Omani law and with the concurrence of LLC’s independent auditor. Although Omagine and the New Shareholders will have invested an aggregate of 360,000 Omani Rials (equivalent to approximately $936,000) before the Financing Agreement Date, 26,628,125 Omani Rials ($69,233,125) of the Deferred Investments will not be invested by the New Shareholders or received by LLC until the Financing Agreement Date. The Financing Agreement Date is presently projected by management to occur within twelve months after the signing of the DA. If however the financial resources are available to Omagine, then Omagine and LLC may at their option, choose to trigger the Financing Agreement Date earlier by having Omagine make a secured loan to LLC (and thereby, pursuant to the provisions of the Shareholder Agreement, trigger the $69,233,125 Deferred Investment by the New Shareholders into LLC) to finance the first phase of the development of the Omagine Project. Management presently intends to pursue the sale of a further percentage of LLC’s equity to one or more investors as soon as reasonably possible subsequent to the signing of the DA and management presently believes it can maintain Omagine’s majority control of LLC while successfully selling such LLC equity to new investors for an amount in excess of the average cash investment amount paid by the New Shareholders. Consolidated Results The financial results of LLC are included in the consolidated financial results of the Company in accordance with accounting principles generally accepted in the United States. If and when the Financing Agreement Date occurs, the Company will experience a substantial increase in capital when 60% of the approximately $70 million of cash capital investments into LLC are recorded in the Company’s consolidated financial statements as Omagine’s ownership interest in LLC. At or about that same time the Company may experience an additional substantial increase in its capital when 60% of the valuation of the PIK may also be recorded as capital on the Company’s consolidated financial statements. LLC's ongoing financial results will be included in the consolidated financial statements of the Company as appropriate for as long as Omagine remains a shareholder of LLC. 22 Table of Contents The Company continues the preparation for its anticipated future business activities in various ways including but not limited to: (i) recruiting various executive level personnel for both Omagine and LLC that will be required to ramp up organizationally for the Omagine Project, (ii) examining various methods of raising additional capital for both Omagine and LLC, (iii) negotiating and concluding the legally binding definitive agreement with BNP Paribas CIB and BNP Paribas Real Estate based upon the terms and conditions outlined in the LOI; (iv) negotiating the outlines of initial contracts with CCC-Oman and the other major vendors, contractors, consultants and employees proposed to be involved in the Omagine Project, (v) arranging the appropriate and required legal, accounting, tax and other professional services both in Oman and the U.S., (vi) examining various tax structures for JOL and LLC, (vii) reviewing and complying (to the extent we are presently able) with the listing requirements of various stock exchanges so we may be prepared to apply for such listing(s) as soon as we are eligible, (viii) examining various other matters we believe will enhance shareholder value, and (ix) examining other potential Company revenue streams which are ancillary to, and derivative of, the Omagine Project. Subsequent to signing the Development Agreement, the Company plans to enter businesses other than real estate development - and ancillary to, and derivative of, the Omagine Project - and the Company presently expects to generate ongoing revenue streams from such businesses, but no projections of the amount of such revenue, if any, can be made at this time. The Company is a development stage entity and is not expected to generate revenue until after the occurrence of an event - the signing of the Development Agreement for the Omagine Project - which, as of the date hereof, has not yet occurred. Moreover, revenue from real estate development associated with the Omagine Project is not expected to occur until subsequent to the Financing Agreement Date. Pre-Development Expenses / Success Fee The Shareholder Agreement defines the “Pre-Development Expense Amount” as the total amount of Omagine Project related expenses incurred by Omagine and JOL prior to the signing of the DA. Such Pre-Development Expense Amount expenses were heretofore incurred by Omagine and JOL and continue to be incurred by Omagine with respect to the planning, concept design, re-design, engineering, financing, capital raising costs and promotion of the Omagine Project and the negotiation and conclusion of the DA with the Government. The Shareholder Agreement (i) estimates that, as of the date of the Shareholder Agreement (April 20, 2011), the Pre-Development Expense Amount was approximately nine (9) million U.S. dollars, and (ii) defines the Success Fee as being equal to ten (10) million dollars. As provided for in the Shareholder Agreement, Omagine will receive payment in full from LLC of: (i) the Pre-Development Expense Amount and, (ii) the $10 million Success Fee. The Shareholder Agreement also defines the date subsequent to the Financing Agreement Date when LLC draws down the first amount of debt financing as the “Draw Date”. The ten (10) million dollar Success Fee will be paid to Omagine in five annual two (2) million dollar installments beginning on or within ten (10) days after the Draw Date. Fifty percent (50%) of the Pre-Development Expense Amount will be paid to Omagine on or within ten (10) days after the Draw Date and the remaining fifty percent (50%) will be paid to Omagine in five equal annual installments beginning on the first anniversary of the Draw Date. All of the aforementioned investment amounts, ownership percentages and other terms and conditions of the Shareholder Agreement were negotiated by Omagine management on behalf of LLC in arms-length transactions between LLC and the New Shareholders. Other than their present ownership positions in LLC, none of the New Shareholders are affiliates of Omagine. The Shareholder Agreement also specifies, among other things, the corporate governance and management policies of LLC. The foregoing summary of the terms of the Shareholder Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the Shareholder Agreement. The Shareholder Agreement is Exhibit 10.5 hereto. 23 Table of Contents Financial Adviser BNP Paribas S.A. (“BNPP”) is a French global banking group headquartered in Paris, France with its second global headquarters located in London, England. On January 2, 2013, LLC signed a letter of intent (“LOI”) with BNP Paribas, Wholesale Banking, Bahrain through its Corporate and Investment Banking department (“BNP Paribas CIB”) and BNP Paribas Real Estate Property and Management LLC (“BNP Paribas Real Estate”). The LOI memorializes the parties’ discussions and proposals with regards to the Omagine Project as follows: (a) LLC intends to appoint BNP Paribas CIB as the financial advisor to LLC and to arrange the financing for the Omagine Project, including evaluating various funding, capital and debt structures available to LLC; and (b) LLC intends to appoint BNP Paribas Real Estate for real estate advisory services to LLC and to assist LLC by, among other things, providing a full financial feasibility assessment and a market feasibility study for the Omagine Project. This study will be utilized by BNP Paribas CIB in arranging the project financing. The LOI is non-binding and subject to the execution of a definitive agreement between the parties which is expected to occur subsequent to the DA signing. As previously disclosed (i) LLC has held discussions with and received letters of interest and “comfort letters” in support of the Omagine Project from some of the largest banks in the MENA Region including three banks in Oman, and (ii) LLC has a longstanding relationship with Bank Muscat SAOG ("BankMuscat") which is 30% owned by RCA and is the largest financial institution in Oman. After the DA is signed, LLC plans to nominate an Omani bank to be a joint-venture partner with BNP Paribas CIB with respect to the syndication of the debt financing for the Omagine Project ("Construction Financing"). As presently contemplated by the LOI, BNP Paribas CIB (and an Omani bank as its joint-venture partner) will be engaged by LLC as its financial advisor to assist LLC in arranging the necessary Construction Financing for the Omagine Project and other financing for LLC as may be required. The capital of LLC, proceeds from the sales, if any, by LLC of additional equity stakes, bank borrowings and the proceeds from sales of its residential and commercial properties, are expected to be utilized by LLC to develop the Omagine Project. We have had extensive discussions with a number of MENA Region financial institutions with respect to such Construction Financing and we are presently in receipt of six “bank comfort letters” in support of the Omagine Project from some of the largest banks in the MENA Region – including three banks in Oman. These discussions will be advanced further and continued by BNP Paribas CIB on our behalf. With BNP Paribas CIB leading this effort, management is optimistic with respect to LLC’s prospects for arranging the Construction Financing for the Omagine Project but recognizes that given present economic and market conditions, it is not a trivial task and will be challenging. The DA, which is presently agreed and approved (but not yet signed), recognizes and addresses this issue when it states, in relevant part: “The Government recognises that the Project Company intends to raise limited recourse financing in relation to the Project and that Lenders may expect to be afforded certain rights in relation to it. Accordingly, the Project Company will by or before the completion of twelve (12) months from the Execution Date enter into a written term sheet with the Lenders for the financing of the first phase, any other phase or all of the Project (a “Term Sheet”). If the Project Company has not delivered a copy of such Term Sheet to the Government by or before the expiry of the twelve (12) month period referred to above, this Development Agreement then shall have no further effect.” MENA Region banks and financial institutions continue to maintain high levels of liquidity but the project financing environment in Oman and the MENA Region remains cautious after the recent worldwide bank liquidity problems and Eurozone debt crisis. BNP Paribas CIB has deep and wide-ranging expertise in the MENA Region project financing markets and as part of its normal business activities it is in regular contact with MENA Region banks and international financial institutions regarding the status of and conditions prevailing in the project finance marketplace. The Company is optimistic that BNP Paribas CIB will be able to arrange the necessary project financing for the Omagine Project. Management believes and BNP Paribas CIB concurs, that there is currently a high degree of liquidity and a strong appetite among MENA Region banks and financial institutions for lending to, and investing in, sound development projects in the MENA Region. The banks and other financial institutions and advisers with which we have discussed the Omagine Project (including BNP Paribas CIB and BNP Paribas Real Estate) have been uniformly impressed with the quality of the LLC shareholders. 24 Table of Contents Subsequent to the signing of the Development Agreement, the value of the Omagine Site will be definitively determined by a qualified independent real-estate appraiser and such valuation will be utilized to determine the value of the PIK. Such appraisal and PIK valuation will be utilized by BNP Paribas CIB in their discussions with banks and other financial institutions in order to arrange the Construction Financing. Market Conditions Notwithstanding the foregoing, we continue to be of the opinion that the project finance market in Oman remains challenging. The market intelligence garnered by management indicates that local bankers and market participants believe that both transaction volume and pricing in the Omani real estate market are steadily improving. Management plans to obtain third party verification of its assumptions and beliefs by engaging BNP Paribas Real Estate promptly after the DA is signed to update and assess LLC’s market feasibility study for the Omagine Project. BNP Paribas Real Estate will also perform a full third-party financial feasibility assessment to update LLC’s underlying assumptions in its financial model for the Omagine Project. These studies and assessments will then be utilized by LLC to fine tune its development plans, and by BNP Paribas CIB in arranging the necessary Construction Financing and other financing for LLC as may be required. Assuming the DA is signed in 2014, LLC should be well positioned to benefit from the ongoing and improving market conditions in both the real-estate and project financing sectors since, from a timing perspective, LLC plans to begin a year or more of intensive design and planning activities after the DA is signed, followed by the launch of residential and commercial sales at the Omagine Project. The worldwide financial crisis, the “Arab Spring” uprisings, the Eurozone financial crisis - and the plethora of their poisonous knock-on effects - had deep and deleterious banking, economic, market and political consequences. It is indisputable that in the immediate and near-term aftermath of these crises, real estate and financial markets worldwide (including the Oman markets) were vastly more troubled and challenging than they are at present. It is clear that operating in today’s recovering market environment is preferable to having to operate in the prior years’ toxic environment characterized by tumultuous and severely adverse economic, political, financial and societal disorders. Management is of the opinion that, other than the immensely damaging expense, liquidity and dilution issues inflicted to date on Omagine and its shareholders by the MOT’s continuing DA signing delays (See: “Liquidity – Dilution / MOT Delays” below), the Company has emerged from this turbulent event tunnel, not just unscathed - but strengthened. Present market conditions should favorably impact LLC’s future operations. Although the Oman economy and markets were not nearly as severely affected by the aforementioned crises as nearby Dubai or other countries, it did experience negative effects, slowdowns and volatility in both residential and commercial selling prices and market absorption rates during the past several years. Raw material and labor prices initially dropped dramatically but have now recovered and stabilized. Other Arab countries in the MENA Region have experienced and are experiencing demonstrations of discontent with the rule of their heads of state and in some cases these demonstrations are being met with violent pushback by some MENA Region governments but this was not and is not the case in politically and economically stable Oman. Notwithstanding the foregoing, Oman has experienced several low-intensity demonstrations against government corruption and with respect to job opportunities and wages for Omanis (a very few of which involved violent behavior) and these have been met by His Majesty and the Government with pro-active positive measures and economic and political initiatives (including an aggressive anti-corruption campaign and widely acclaimed elections) to address the expressed concerns of the citizens of Oman. Short term work stoppages and strikes with respect to labor matters accompanied by non-violent demonstrations now occur occasionally in Oman but these events, as well as several newly organized and legally allowed labor unions and the aforementioned anti-corruption campaign, are now regarded as a normal part of the emerging democratic fabric of Omani society. Construction material costs and property selling prices in Oman and the surrounding region remain somewhat volatile and undue reliance on present forecasts should be avoided. Management cautions that future events rarely develop exactly as forecast and the best estimates routinely require adjustment. Management fully expects that its cost estimates for the Omagine Project will require adjustment – possibly significant adjustment – as future events unfold. Investors and shareholders are cautioned not to place undue reliance on any such forward-looking statement or forecast, which speaks only as of the date hereof. 25 Table of Contents At present, both the economy and real estate sector of nearby Dubai are experiencing a very robust recovery. Dubai leads the way for the Gulf tourism market and this is likely to be the case for the foreseeable future, given its existing visitor market (over 10 million visitors in 2012), attractions, its impressive future capital development and marketing investment programs, and especially given its recent selection as the host for EXPO 2020 which is expected to attract over 25 million visitors. All of the foregoing will ensure that Dubai’s appeal is maintained and management expects this to have a positive knock-on effect on nearby Oman’s economy and real-estate market. (See: “Sales and Marketing” below). Sales and Marketing LLC plans to undertake several wide ranging and continuous marketing and public relations campaigns subsequent to the DA signing in anticipation of its launch of residential and commercial properties for sale and to advertise and promote its forthcoming entertainment, hospitality and retail offerings. Assuming the DA is signed in August 2014, the launch date for residential and commercial sales would be planned to occur in mid to late 2015. While management views most of the past delays by the Government as being adverse to the Company’s best interests, it recognizes that, if the DA is signed in August 2014, the continuing recovery of the project finance and local real estate markets will contribute positively to LLC’s future prospects. Management expects LLC to benefit from Dubai’s hosting of EXPO 2020, and similarly from nearby Qatar’s hosting of the World Cup Games in 2022. The Omagine Project will be conveniently located one hour from Dubai by air andis easily accessible by a fine roadway system in both Oman and the U.A.E. It is a natural and logical addition to a Dubai visit. Sale prices and rental rates for housing in other integrated tourism projects in the Muscat area of Oman have recovered and are increasingly strengthening. The inventory of unsold housing in the secondary (re-sale) market (both outside of and within ITCs) has diminished due to recent robust, albeit quite price-sensitive, sales activity. New housing inventory, especially smaller apartments designed to hit perceived market price-points, has continued to come onto the local Muscat area market and the market absorption rates (number of market transactions) for such new residential housing is brisk and continues to improve. The DA as presently agreed (but not yet signed) allows for sales and pre-sales of any of the residential or commercial buildings that will be developed and built on the Omagine Site. Non-Omani persons (including but not limited to expatriates living and working in Oman) are forbidden by Omani law to purchase land, residences or commercial properties in Oman unless such land, residences or commercial properties are located within an ITC. The Final DA stipulates the obligation of the Government to issue such Licenses and Permits as may be required for the development of the Omagine Project, including but not limited to issuing an Integrated Tourism Complex License (“ITC License”) designating the Omagine Project as an ITC.On June 26, 2014, the Government issued an ITC License to LLC designating the Omagine Project as an ITC. Because it is now licensed as an ITC, the land,residences and commercial properties within the Omagine Project may (after the DA is signed) be sold to any buyer worldwide - including any non-Omani buyer - and the freehold title to such land,residences and commercial properties may be transferred to such buyers. The excellent location of the Omagine Site is universally recognized by local market participants and the significance of the provision of the Omagine Site via the Usufruct Agreement to LLC is enormous. The increase in the value over the last several years of the land constituting the Omagine Site is expected to have a positive effect on the valuation of the PIK and on revenue from the sale of residential and commercial properties. The value of the Omagine Site will be a primary driver of future LLC and Company revenue and the benefits accruing to LLC and the Company pursuant to LLC’s Usufruct Rights over the Omagine Site will be material and significant. Pursuant to the DA and UA, LLC will pay the Government 25 Omani Rials (approximately $65) per square meter for the Project Land it sells to third party purchasers. At the present time, the average selling price for land at the Omagine Site is conservatively estimated by local real estate agents to be at least 250 Omani Rials (approximately $650) per square meter. (See: “Description of Business-“The Usufruct Agreement”above). 26 Table of Contents Omagine and JOL have engaged in significant marketing, design, engineering, promotional and other activities with respect to the Omagine Project and have to date incurred a significant amount of costs associated with these and other general and administrative activities (collectively, the "Pre-Development Expense Amount"). The Pre-Development Expense Amount is associated with, among other things, travel, consulting and professional fees, planning and feasibility studies, design, engineering, and with similar such activities including preparing and making presentations to the Government of Oman. Pursuant to the provisions of the Shareholder Agreement the Pre-Development Expense Amount (estimated to be approximately nine million U.S. dollars as of the April 20, 2011 date of the Shareholder Agreement) will be reimbursed to Omagine by LLC. (See: “Pre-Development Expenses / Success Fee” above). Design, Engineering, Content Development and Construction The Company does not presently own or directly operate any design, engineering, content development or construction companies or facilities. Because of our strategic emphasis on design however, the Company or LLC may, depending upon circumstances, establish its own design and/or design supervision entity and/or contract with or enter into joint ventures with firms providing such design and design supervision services. The first phase of the development of the Omagine Project is expected to constitute primarily initial design work and its scope and budgeted cost will be decided upon by LLC shortly after the DA is signed. While it will have the financial capacity to undertake certain limited initial planning and design activities after the DA is signed, if LLC wishes to begin more extensive design and development activities shortly after the DA is signed, it will have to accelerate the timing of the first Financing Agreement Date or sell additional equity or raise additional alternative financing (or a combination of some or all of the foregoing). Otherwise LLC will have to wait until the debt financing and Deferred Investments are received from the New Shareholders after the first Financing Agreement Date occurs in order to perform such extensive design and development activities. Subject to the approval of its shareholders and to negotiating and agreeing to a contract, LLC presently intends to hire Michael Baker Corporation ("Baker") as its Program Manager and Project Manager. Baker is in the business of providing program management, engineering, design and construction management services to a wide variety of clients including the U.S. Department of Defense and many state governments and commercial clients. Omagine has employed Baker through the feasibility and engineering study phases of the Omagine Project and presently anticipates that, subject to the approval of the LLC shareholders, LLC will execute an agreement with Baker after the signing of the Development Agreement. Omagine presently has a contingent obligation to pay Baker an additional fee of $72,000 for past services, but this fee is only payable if the DA is signed by the Government and LLC. Baker is headquartered in Pittsburgh, PA, with offices throughout the U.S. and in Abu Dhabi in the United Arab Emirates and is experienced in all aspects of design, program management and construction management for large scale construction and development projects of the magnitude of the Omagine Project. Baker has significant program management and construction management contracts with the United States military worldwide, including in the MENA Region. Baker was recently acquired by Integrated Mission Solutions LLC. What effect this acquisition will have on LLC’s plan to engage Baker as its Program Manager and Project Manager is unknown at this time. The interpretive design, entertainment content, and visitor experience design candidates to be hired by LLC have been narrowed to a short list of professional companies. It is presently anticipated that subsequent to the signing of the DA, one or more of such companies ("Content Developers") will be engaged by LLC to transform Omagine’s high level strategic vision for the content of the Pearl structures and surrounding areas into physical places offering emotional, intellectual and physical interactions. Each of the prospective Content Developers has serviced a diverse client base, including theme parks, museums, zoos, aquariums and other such complex entertainment centers around the world, including in the MENA Region, and each continues to regularly produce world class attractions globally of the size and scope of the Omagine Project. Subject to the approval of its shareholders and to negotiating and agreeing to a contract, LLC presently intends to hire CCC-Oman as the General Contractor for the construction of the Omagine Project. CCC-Oman is an LLC shareholder and one of the largest construction companies in Oman where it currently employs approximately 13,000 construction personnel. CCC-Oman is experienced in all aspects of the construction business and regularly constructs large scale projects of the magnitude of the Omagine Project. 27 Table of Contents To date, Omagine has generally conceived the development concepts and defined the "scope of work" and then, as required, contracted with various designers, architects, contractors and consultants in the United States, Europe and the Middle East to perform those tasks. There are many such designers, architects, contractors and consultants available with competitive pricing and the Company does not believe that the loss or inability to perform of any such designer, architect, contractor or consultant would have a material, adverse impact on its business or operations. The Company believes it maintains a good working business relationship with its designers, architects, contractors and consultants. As presently planned, all copyrights to all material documents, designs and drawings executed by such independent designers, architects, contractors and consultants are, or will be, the property of either JOL, LLC or Omagine (See: "Patents, Copyrights and Trademarks"). Final design and engineering as well as the development and construction phases of the Omagine Project can only begin after the DA is signed. All of management’s past estimates regarding the timing of the DA signing have been incorrect. All negotiations with the Government with respect to the DA are now concluded. The Final DA has been agreed by all parties and we are presently awaiting notice from the MOT of the DA signing date. Competition The real-estate development business in Oman is a competitive business populated by companies with substantially greater financial, managerial and personnel resources than LLC presently possesses. Management believes that Omagine's ability to attract RCA and CCIC as strategic shareholders for LLC and to assemble and coordinate a team of experienced American, European and Middle Eastern consultants in a wide variety of specialized fields was crucial to its advancing the Omagine Project to its present status. Each of these consultants, some of whom, depending upon future events may become employees of Omagine and/or LLC, are highly experienced in their respective fields. These fields of expertise include the following: strategic planning; visioning; branding; marketing; Islamic scholarship and research; master planning; architecture; city planning; conceptual design; project management; construction management; general contracting; quantity surveying and costing; interior design; landscape design; art; public policy; engineering (structural, civil, mechanical, electrical, marine); Omani law; cultural and exhibition design; interpretative design; tourism; visitor experience design; recreational operations planning and management; investment banking; structured finance; motion based ride technology; film technology; and training and hotel management. In addition Omagine's president, Frank J. Drohan, has over 30 years of experience doing business across most of the MENA Region and is familiar with the cultural and business environment of the MENA Region. Mr. Sam Hamdan, who is Omagine’s primary strategic consultant and the Deputy Managing Director of LLC has over 25 years of experience in the MENA Region. Mr. Hamdan is fluent in Arabic and English and, depending on future circumstances, may become Omagine's President subsequent to the Financing Agreement Date. Although several of LLC's competitors have well established businesses and brand reputations, management believes that LLC's advantages are (i) the uniqueness of the Omagine Project is particularly attractive to the Government, (ii) Omagine's and LLC's senior management have established strong and trusting relationships with the relevant Government officials and with its partners RCA and CCIC, (iii) LLC’s intention to engage BNP Paribas CIB to be its financial adviser and BNP Paribas Real Estate to be its real estate adviser; and (iv) the Shareholder Agreement, which strongly demonstrates the serious investors and professionals that have been recruited to assist in the development of the Omagine Project. Company management believes LLC can successfully compete in this marketplace through a combination of unique development concepts, effective relationship management, highly experienced and well regarded financial and real estate advisers, and the utilization of highly professional, competent and experienced contractors, sub-contractors and consultants who are well known to the Government. Manufacturing and Production The Company does not engage in any manufacturing activities and as such does not maintain any inventory. In the future, LLC may maintain an inventory of residential and/or commercial properties held for sale to third parties. 28 Table of Contents Patents, Copyrights and Trademarks It is presently intended that either JOL, LLC or Omagine will own (either outright or by assignment) the copyrights to all the material documents, designs and drawings produced and/or executed in relation to the Omagine Project by its employees and/or independent designers, architects and consultants. Omagine has filed trademark applications with the United States Patent and Trademark Office ("USPTO") for the mark OMAGINE and six related marks (collectively, the "Marks"). Omagine has also filed trademark applications for the Marks in Oman and Kuwait within the applicable time periods required. The Mark OMAGINE and three of the six related Marks have each been issued a Certificate of Registration from the USPTO and are now officially registered Marks in the United States. The USPTO has issued a "Notice of Allowance" with respect to each of the remaining three related Marks (the “Expired Marks”) and the applications for such Expired Marks could have been approved for registration upon the filing of a valid "Statement of Use" attesting that each such Expired Mark was in commercial use. Due to the delays encountered by Omagine in signing the DA, the Expired Marks were not put into commercial use by the “Final Statement of Use Deadline” and all three applications for the Expired Marks have expired. The Expired Marks remain of interest to Omagine and, depending upon future circumstances, we may file new trademark applications for the Expired Marks with the USPTO. Trademark applications for the OMAGINE Mark and eight related Marks were filed in Oman and all have now been issued Certificates of Registration in Oman. The Mark OMAGINE has been issued a Registration Certificate from the Patent and Trademark Department of the Ministry of Commerce & Industry in Kuwait. Governmental Regulation LLC expects that it will require several Omani governmental licenses, permits and approvals for its services and products during the development, construction and operation of the Omagine Project (collectively, “Licenses and Permits”). The obligation of the Government of Oman to issue all such Licenses and Permits as may be required is specifically detailed in the DA. On June 26, 2014 the Government of Oman issued an Integrated Tourism Complex License (“ITC License”) to LLC for its Omagine Project. The Company does not anticipate any negative effects on its or LLC's business from any existing or probable Omani government laws or regulations. LLC will incur certain costs and sustain certain effects on its operations as a consequence of its compliance with Omani laws and regulations, including environmental laws and regulations, and all such costs and effects are expected to occur as part of the normal course of its business. The Company does not require any U.S. governmental approval of its properties, services, products or activities in Oman nor does the Company anticipate any negative effects on its business from any existing or probable United States or Oman government laws or regulations. Both the government of the United States and the government of the Sultanate of Oman have ratified the United States-Oman Free Trade Agreement. Employees, Consultants and Employment Benefits As of the date hereof, we have five employees and eleven consultants. We presently plan to hire eight of such consultants as full time employees of Omagine or LLC subsequent to the signing of the DA. None of our employees are represented by a labor union for purposes of collective bargaining. We consider our relations with our employees and consultants to be good. Subsequent to the signing of the Development Agreement Omagine intends to significantly increase the number of its full time employees. (See: "Executive Compensation" – “Employment Agreements and Consulting Agreement”). Notwithstanding anything to the contrary contained herein, no assurances can be given at this time that the Development Agreement will actually be signed or that the Financing Agreement Date or the anticipated revenues from the Omagine Project will actually occur. DESCRIPTION OF PROPERTY Omagine maintains its corporate offices at The Empire State Building, Suite 4815-17, 350 Fifth Avenue, New York, N.Y., 10118. The premises are leased by Omagine under a lease expiring December 31, 2015. LLC leases premises in Muscat, Oman under a lease expiring December 31, 2014. 29 Table of Contents LEGAL PROCEEDINGS The Company is not a party to any legal proceedings which would have a material adverse effect on it or its operations. MARKET FOR COMMON SHARES AND RELATED STOCKHOLDER MATTERS Common Stock Although our Common Stock is quoted and traded on the OTCQB under the symbol "OMAG", there is presently a limited amount of trading in our Common Stock and it is uncertain if such limited trading constitutes an “established public trading market”. The following table sets forth the high and low sales price quotations for our Common Shares as reported by the OTCQB on the quarterly ending dates indicated and as of the most recent practicable date. The table reflects inter-dealer prices without retail mark-up, markdown or commission and may not represent actual transactions. The last reported sale price of our Common Stock on the OTCQB on August 7, 2014 was $2.10 per Common Share. Quarter Ended High Low 3/30/12 $ $ 6/29/12 $ $ 9/28/12 $ $ 12/31/12 $ $ 3/29/13 $ $ 6/28/13 $ $ 9/30/13 $ $ 12/31/13 $ $ 3/31/14 $ $ 6/30/14 $ $ 8/7/14 $ $ At August 7, 2014 Omagine had issued and outstanding: i. 2,325,000 Stock Options exercisable at various per Common Share exercise prices for the purchase of an aggregate of 2,325,000 Common Shares (See: “Executive Compensation - Equity Compensation Plan Information”), and ii. 7,422,124 Strategic Warrants, 3,211,062 of which are exercisable at $5.00 per Common Share and the other 3,211,062 of which are exercisable at $10.00 per Common Share for the purchase of an aggregate of 7,422,124 Common Shares (See: “Description of Preferred Stock and Warrants – Strategic Warrants”), and iii. 1,000,000 Tempest Warrants exercisable at a per Common Share exercise price equal to the greater of: (a) $1.00 per Common Share, or (b) eighty percent (80%) of the closing market price for a Common Share on the Trading Day immediately preceding the relevant exercise date (See: “Description of Preferred Stock and Warrants – Tempest Warrants”), and iv. 2 convertible promissory notes issued to an Independent Director in the aggregate principal amount of $150,000, with accrued interest thereon at June 30, 2014 of $56,165, which 2 notes and accrued interest in the aggregate amount of $206,165 (at June 30, 2014) are convertible at $2.50 per Common Share into approximately 82,466 Common Shares (See: “Certain Relationships and Related Transactions and Director Independence - Related Party Payables”). In addition, the registration statement of which this Prospectus forms a part, covers the registration by Omagine of up to 3,085,822 Common Shares that may be sold by the Selling Stockholder (See: “Selling Stockholder”). 30 Table of Contents At August 7, 2014, Omagine had 15,955,798 Common Shares issued and outstanding and, based upon the number of record holders plus the number of individual participants in security position listings at such date, there were approximately 1,074 holders of such Common Shares. Dividends and Dividend Policy The holders of Common Stock share proportionately, on a per Common Share basis, in all dividends and other distributions declared by our Board of Directors. Other than a 2012 non-cash dividend distribution of rights and warrants to our shareholders, we have not declared any dividends on our Common Stock since inception and do not anticipate paying cash dividends in the foreseeable future. We plan to retain any future earnings for use in our business operations. Any future decisions as to payment of cash or non-cash dividends or distributions on our Common Stock will be at the discretion of the Board of Directors and will depend upon our earnings and financial position at such time and on such other factors as the Board of Directors may then deem relevant. Performance graph A performance graph is not required for Omagine since it is a smaller reporting company. FINANCIAL STATEMENTS The response to this Item, commencing on Page F-1, is submitted as a separate section to this Prospectus. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINACIAL CONDITION AND RESULTS OF OPERATIONS The following discussion highlights Omagine's business activities during the six month period ended June 30, 2014 and during its 2013 and 2012 fiscal years. Overview The Company is a DSE and is not expected to generate revenue until after the occurrence of an event - the development of the Omagine Project in Oman - which as of the date hereof is not certain to occur. The Company will need to generate revenue in order to attain profitability. As the development program for the Omagine Project becomes more detailed and as the planning and design processes progress, the estimates of construction and development costs have and will become proportionately more accurate. LLC presently expects, based on the current assumptions underlying its updated development program, that the development costs (including the costs for design, construction, program management and construction management) for the Omagine Project will be between $2.1 and $2.5 billion dollars. The costs of labor and materials as well as the selling prices and market absorption rates of new residential and commercial properties remain somewhat volatile in Oman and accurate forecasts for such future costs, selling prices or market absorption rates cannot be made at this time. (See: “Market Conditions” and “Sales & Marketing”, above) LLC nevertheless presently expects, based on current assumptions and market activity, that such residential selling prices during the Omagine Project’s planned multiple sales releases during 2015 and beyond will be at least equal to the prices that are presently budgeted by LLC. Rights Offering and Warrant Distribution In 2012 Omagine conducted a Rights Offering and Warrant Distribution pursuant to which Omagine (i) sold 1,014,032 Common Shares for aggregate proceeds of $1,267,540 of which $731,639 was paid in cash and $535,901 was paid via the satisfaction of debt, and (ii) distributed 6,422,124 Strategic Warrants at no charge to its shareholders. (See: “Results of Operations – Fiscal Year ended December 31, 2013 vs. Fiscal Year ended December 31, 2012 - Liquidity and Capital Resources – Rights Offering and Warrant Distribution” below). 31 Table of Contents Critical Accounting Policies Our financial statements attached hereto for the fiscal year 2013 and for the six month period ended June 30, 2014 are development stage entity financial statements and have been prepared in accordance with accounting principles generally accepted in the United States for development stage entities and pursuant to the guidance contained in ASC 915 issued by the Financial Accounting Standards Board. The fiscal year 2013 financial statements have been audited by Omagine's independent certified public accountants. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The policies discussed below are considered by management to be critical to an understanding of our financial statements because their application places the most significant demands on management's judgment, with financial reporting results relying on estimation about the effect of matters that are inherently uncertain. Specific risks for these critical accounting policies are described in the following paragraphs. For all of these policies, management cautions that future events rarely develop exactly as forecast, and the best estimates routinely require adjustment. ● Revenue Recognition. The method of revenue recognition at LLC will be determined by management when and if it becomes likely that LLC will begin generating revenue. ● Valuation Allowance for Deferred U.S. Tax Assets. The carrying value of deferred U.S. tax assets assumes that Omagine will not be able to generate sufficient future taxable income to realize such deferred tax assets, based on management's estimates and assumptions. The Company plans to continue its focus on real-estate development, entertainment and hospitality ventures and on developing, building, owning and operating tourism and residential real-estate development projects, primarily in the MENA Region. The Company presently concentrates the majority of its efforts on the tourism and real estate development business of LLC in Oman and in particular on the Omagine Project. Results of Operations: THREE MONTHS ENDED JUNE 30, 2014 vs. THREE MONTHS ENDED JUNE 30, 2013 The Company did not generate any revenue or incur any cost of sales during the three month periods ended June 30, 2014 and 2013 respectively. Total selling, marketing, general and administrative operating expenses (“SG&A Expenses”) were $665,899 during the three month period ended June 30, 2014 compared to $617,934 during the three month period ended June 30, 2013. This $47,965 (8%) increase in SG&A Expenses for the three month period ended June 30 2014 compared to the prior period was attributable to increases in the following expense categories: commitment fees, which were paid for with Common Shares ($150,000), professional fees, some of which were paid for with Common Shares ($12,841), travel ($14,085),occupancy costs ($344) and other selling, general and administrative costs ($6,933) offset by decreases in the following expense categories: officers and directors’ compensation, some of which was stock based compensation ($118,379), consulting fees, some of which were paid with Common Shares ($17,859). The Company sustained a net loss of $678,284 for the three month period ended June 30, 2014 compared to a net loss of $612,026 for the three month period ended June 30, 2013. This $66,258 (11%) increase in the Company's net loss for the three month period ended June 30 2014 compared to the prior period was principally attributable to the $47,965 increase in SG&A Expenses mentioned above, offset by increases in: interest expense ($10,771), amortization of debt discount ($18,367), and net loss attributable to minority shareholders of LLC ($10,845). SIX MONTHS ENDED JUNE 30, 2014 vs. SIX MONTHS ENDED JUNE 30, 2013 The Company did not generate any revenue or incur any cost of sales for the six month periods ended June 30, 2014 and 2013 respectively. Total SG&A Expenses were $1,152,344 during the six month period ended June 30, 2014 compared to $1,403,768 during the six month period ended June 30, 2013. This $251,424 (18%) decrease in SG&A Expenses for the six month period ended June 30 2014 compared to the prior period was attributable to decreases in the following expense categories: officers and directors’ compensation, some of which was stock based compensation ($210,320), consulting fees, some of which were paid with Common Shares ($196,807), travel ($3,718) and other SG&A costs ($20,777); offset by increases in the following expense categories: commitment fees, paid with Common Shares ($150,000) professional fees, some of which were paid with Common Shares ($21,421) and occupancy costs ($8,777). 32 Table of Contents The Company sustained a net loss of $1,173,426 for the six month period ended June 30, 2014 compared to a net loss of $1,398,069 for the six month period ended June 30, 2013. This $224,643 (16%) decrease in the Company's net loss for the six month period ended June 30 2014 compared to the prior period was principally attributable to the $251,424 decrease in SG&A Expenses mentioned above, offset by increases in: interest expense ($15,748), amortization of debt discount ($20,699), and net loss attributable to minority shareholders of LLC ($9,666). Liquidity and Capital Resources The Company incurred net losses of $1,173,426 and $1,398,069 during the six month periods ended June 30, 2014 and 2013 respectively. During the six month period ended June 30, 2014, the Company had net positive cash flow of $467,086 resulting from the $1,188,100 of positive cash flow from its financing activities being offset by the $721,014 of negative cash flow from its operating activities. In July 2013 Omagine borrowed $200,000 from YA Global Master SPV, Ltd. (“YA”) via an unsecured loan (the “2oan”) and on April 23, 2014 Omagine paid off the 2oan balance due at April 23, 2014 and borrowed an additional $500,000 from YA via a second unsecured loan (the “2oan”). (See: “The YA Loans” below). Omagine’s financing activities during the six month period ended June 30, 2014 consisted of: i. sales of Common Shares for aggregate proceeds of $952,100, ii. re-payment of $175,000 representing the entire remaining principal balance of the 2oan, iii. proceeds of $500,000 from the 2oan, iv. payment of a $39,000 commitment fee with respect to the 2oan, and v. payment of $50,000 of the principal balance of the 2oan. The Company had no capital expenditures for the six month period ended June 30, 2014. Assuming LLC and the Government of Oman sign the Development Agreement for the Omagine Project in August 2014 as expected, the Company anticipates that it will incur significant expenses related to capital expenditures, marketing, public relations and promotional activities during the periods subsequent to September 2014. At June 30, 2014, the Company had $504,749 in current assets, consisting of $486,809 of cash and $17,940 of prepaid expenses. The Company's current liabilities at June 30, 2014 totaled $1,665,618 consisting of $356,565 of convertible notes payable and accrued interest, $422,066 of notes payable and accrued interest, $301,565 of accounts payable and accrued expenses and $585,422 of accrued officers’ payroll. At June 30, 2014, the Company had a working capital deficit of $1,160,869 compared to a working capital deficit of $1,572,905 at December 31, 2013. Forty-seven percent (47%) of the $1,665,618 of current liabilities at June 30, 2014 ($785,795) is due and owing to officers and/or directors of Omagine. The $412,036 decrease in the Company's working capital deficit at June 30, 2014 compared to December 31, 2013 is attributable to increases in cash ($467,086) and prepaid expenses ($7,665); offset by a $62,715 increase in, current liabilities. The Company’s liabilities at June 30, 2014 increased compared to December 31, 2013 due to increases in: notes payable and accrued interest ($258,940) and accrued interest on convertible notes payable ($8,630); offset by decreases in: accrued officers’ payroll ($142,190),and accounts payable, accrued expenses and other current liabilities ( $62,665). The consolidated financial statements contained in this report have been prepared for the Company as a development stage entity and assuming that the Company will continue as a going concern. As discussed in Note 2 to such consolidated financial statements, the Company's present financial condition raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are also described in Note 2. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets or the amounts or classification of liabilities that might be necessary in the event the Company cannot continue in existence. The continued existence of the Company is dependent upon its ability to obtain additional financing, execute its business plan and attain profitable operations. 33 Table of Contents Warrants As of the date hereof, Omagine has 7,422,124 Warrants issued and outstanding. (See: “Description of Preferred Stock and Warrants” – “Strategic Warrants” – “Tempest Warrants” above). Management is hopeful that, when and if the Omagine Development Agreement is signed, that the 6,422,124 outstanding Strategic Warrants will thereafter become “in the money” and will be exercised. In accordance with their terms, the 1,000,000 Tempest Warrants are by definition always “in the money” but Omagine cannot be certain when or if any Tempest Warrants will be exercised. Management is hopeful that the Warrants will provide a future source of additional financing for Omagine. Standby Equity Distribution Agreements: Prior SEDAs Between 2009 and 2011, Omagine had a Stand-By Equity Distribution Agreement with an affiliate of YA (the “2009 SEDA”). Omagine and YA were parties to a second Stand-By Equity Distribution Agreement (the “SEDA”) which was due to expire on September 1, 2014. In connection with the SEDA, Omagine filed with the SEC a registration statement (the “SEDA Registration Statement”) on Form S-1 (Commission File No. 333-175168) pursuant to which 3,244,216 Common Shares were registered (including 244,216 Common Shares issued to YA in May and June 2011 in satisfaction of the $300,000 commitment fees due under the SEDA). Between August 24, 2011 and May 6, 2014, YA purchased 561,690 Common Shares from Omagine underthe SEDA for an aggregate Purchase Price of $835,000 and YA did not thereafter purchase any Common Shares from Omagine underthe SEDA. The SEDA was terminated on July 21, 2014 by the mutual consent of the parties (See: Exhibit 10.11). On July 21, 2014 Omagine filed a post-effective amendment to the SEDA Registration Statement de-registering the previously registered 2,438,310 Common Shares which were not issued or sold to YA pursuant to the SEDA. Such post-effective amendment to the SEDA was declared effective by the SEC on July 25, 2014. The SEDA and the 2009 SEDA are collectively referred to herein as the “Prior SEDAs”. The 2014 SEDA On April 22, 2014, Omagine and YA entered into a new Standby Equity Distribution Agreement (the "2014 SEDA"). Unless earlier terminated in accordance with its terms, the 2014 SEDA shall terminate automatically on the earlier of (i) the first day of the month next following the 24-month anniversary of the “Effective Date” (as hereinafter defined), or (ii) the date on which YA shall have made payment of Advances pursuant to the 2014 SEDA in the aggregate amount of $5,000,000. In satisfaction of a $150,000 commitment fee due pursuant to the 2014 SEDA, Omagine issued 85,822 restricted Common Shares to YA Global II SPV, LLC which is an affiliate of YA. Pursuant to the terms of the 2014 SEDA, Omagine may in its sole discretion, and upon giving written notice to YA (an "Advance Notice"), periodically sell Common Shares to YA (“Shares”) at a per Share price (“Purchase Price”) equal to 95% of the lowest daily volume weighted average price (the “VWAP”) for a Common Share as quoted by Bloomberg, L.P. during the five (5) consecutive Trading Days (as such term is defined in the 2014 SEDA) immediately subsequent to the date of the relevant Advance Notice (the “Pricing Period”). Omagine is not obligated to sell any Shares to YA but may, over the term of the 2014 SEDA and in its sole discretion, sell to YA that number of Shares valued at the Purchase Price from time to time in effect that equals up to five million dollars ($5,000,000) in the aggregate. YA is obligated under the 2014 SEDA to purchase such Shares from Omagine subject to certain conditions including (i) Omagine filing a registration statement with the SEC to register the resale by YA of the Shares sold to YA under the 2014 SEDA (“Registration Statement”), (ii) the SEC declaring such Registration Statement effective (the date of such declaration by the SEC being the “Effective Date”), (iii) periodic sales of Shares to YA must be separated by a time period of at least five Trading Days, and (iv) the dollar value of any individual periodic sale of Shares designated by Omagine in any Advance Notice may not exceed the greater of (a) two hundred thousand dollars ($200,000), or (b) the average of the "Daily Value Traded" for each of the five (5) Trading Days immediately preceding the date of the relevant Advance Notice where Daily Value Traded is the product obtained by multiplying the number representing the daily trading volume of Common Shares for such Trading Day by the VWAP for Common Share on such Trading Day. 34 Table of Contents The foregoing summaries of the terms of the Prior SEDAs and of the 2014 SEDA do not purport to be complete and are qualified in their entirety by reference to the full texts of the Prior SEDAs and the 2014 SEDA, copies of which are attached hereto as Exhibits 10.6, 10.7, and 10.10. Sales of Common Shares to YA pursuant to the SEDA totaled 561,690 Common Shares for an aggregate Purchase Price of $835,000. Management believes that it has been judicious and conservative in its use to date of the Prior SEDAs, but nonetheless our periodic sales of Common Shares to YA or its affiliate pursuant to the Prior SEDAs have been dilutive to all shareholders and the subsequent resales by YA of such Common Shares into the public market have from time to time inflicted downward pressure on our stock price. Subject to the Registration Statement of which this Prospectus forms a part being declared effective by the SEC, Omagine intends to utilize the 2014 SEDA to fund its ongoing operations as and if necessary. (See: “Dilution / MOT Delays” below). The YA Loan Agreements Omagine and YA, the investment fund which is a party with Omagine to the 2014 SEDA, entered into an unsecured loan agreement dated July 26, 2013 (the “2oan Agreement”). Pursuant to the 2oan Agreement, Omagine borrowed two hundred thousand dollars ($200,000) from YA (the “2oan”) for a term of one year at an annual interest rate of 10%. The 2oan Agreement called for a 10% monitoring and management fee equal to $20,000 to be escrowed and paid to Yorkville Advisors thereby making the net proceeds from the 2oan to Omagine equal to $180,000. Such $180,000 of proceeds was received by Omagine on September 3, 2013. The 2oan Agreement also extended the expiration date of the SEDA. The foregoing summary of the terms of the 2oan does not purport to be complete and is qualified in its entirety by reference to the full text of the 2oan Agreement attached hereto as Exhibit 10.12. On April 22, 2014, Omagine and YA entered into another unsecured loan agreement (the “2oan Agreement”) whereby Omagine borrowed five hundred thousand dollars ($500,000) from YA (the “2oan”) for a term of one year at an annual interest rate of 10%. Pursuant to the 2oan Agreement, on April 22, 2014, through deduction from the $500,000 principal balance of the 2oan, Omagine (i) paid the $110,680 balance then due under the 2oan Agreement, (ii) paid a $39,000 commitment fee with respect to the 2oan, and (iii) prepaid the $1,096 of interest due on the 2oan for the period April 23, 2014 through April 30, 2014. The $349,224 net proceeds of the 2oan was received by Omagine on April 23, 2014. The foregoing summary of the terms of the 2oan does not purport to be complete and is qualified in its entirety by reference to the full text of the YA Note Purchase Agreement, the YA Note and the YA Closing Statement attached hereto as Exhibits 10.13; 10.14; and 10.15 respectively. Omagine presently anticipates that the 2oan will be repaid from proceeds of sales of Common Shares made pursuant to (a) private placement transactions, (b) the exercise of Warrants, or (c) the 2014 SEDA, or a combination thereof. Management’s original intent was to use the Prior SEDAs only after the DA was signed. The continued delays by the Omani Government in signing the DA however have necessitated our utilization of the Prior SEDAs and YA Loans to finance our current operations (See “Dilution / MOT Delays” below). There can be no assurance given that Omagine will be able to successfully utilize the Warrants or the 2014 SEDA to secure the significant amount of financing necessary for it to execute its business plan as presently conceived. Omagine LLC LLC presently has limited and strained resources. Omagine and JOL invested the 20,000 Omani Rial ($52,000) OMAG Initial Equity Investment into LLC in 2009. A further 130,000 Omani Rial ($338,000) aggregate investment was made into LLC by Omagine and the New Shareholders pursuant to the Shareholder Agreement and LLC is presently capitalized at 150,000 Omani Rials ($390,000). Expenses incurred during the many extended delays in signing the DA have depleted LLC’s resources and as of the date of this Report Omagine has advanced to LLC 65,000 Omani Rials ($169,000) of the OMAG Final Equity Investment in order to maintain LLC’s liquidity. 35 Table of Contents Omagine will make the 210,000 Omani Rial ($546,000) OMAG Final Investment into LLC after the DA is signed and LLC will then be capitalized at 360,000 Omani Rials ($936,000). The New Shareholders will make an additional 26,628,125 Omani Rial ($69,233,125) investment into LLC after the Financing Agreement Date occurs and LLC will then be capitalized at 26,988,125 Omani Rials ($70,169,125). The capital of LLC will likely be increased further at a later date if and when the non-cash valuation of the PIK is recorded as a capital investment into LLC. The continuation of LLC’s business and its efforts to sign the Development Agreement have to a large extent been financed to date by Omagine and it is planned that such activities will, to a large extent, continue to be financed by Omagine until the DA is signed. The Company is relying for revenue growth upon the future business LLC. Omagine Inc. The continuation of Omagine’s operations is dependent upon Omagine’s ability to secure financing for its and LLC’s operations until such time as the DA is signed, the Financing Agreement Date occurs and LLC begins paying Omagine the $10 million Success Fee and the approximately $9 million of Pre-Development Expenses. (See: “Pre-Development Expenses / Success Fee” above) In order to generate the cash needed to sustain the Company’s ongoing operations, Omagine has over the past many years relied on the proceeds from the YA Loans and from sales of Common Shares made pursuant to the Prior SEDAs and the 2012 rights offering as well as from sales of restricted Common Shares made pursuant to private placements. If the DA is signed, management is hopeful that the Warrants will provide a future source of additional financing. After the DA is signed, Omagine may, if it has the necessary financial resources available to it, make a secured loan to LLC in order to trigger the first Financing Agreement Date, thereby also triggering the investment into LLC by the New Shareholders of their Deferred Investments in the aggregate amount of 26,628,125 Omani Rials ($69,233,125). Investors and Shareholders should be aware that as a DSE we have had no revenue for the past several years and do not expect to generate any revenue until after the DA is signed and the Financing Agreement Date is achieved. Either the failure of LLC to sign the Development Agreement with the Government of Oman or, if signed, the failure thereafter of the Financing Agreement Date to occur, will have a materially significant negative effect on the Company’s ability to continue operations. Dilution / MOT Delays The Company has to date endured countless DA signing delays by the Ministry of Tourism of Oman (the “MOT Delays”) and Omagine has to date incurred many millions of dollars of expenses (the “Delay Expenses”) which, if not for the MOT Delays, would not have been incurred. The Delay Expenses were, and are, materially significant. They have severely strained and continue to strain the Company’s resources and are a direct result of the MOT Delays. Absent such MOT Delays, the Delay Expenses would not have occurred and the Company’s anticipated normal and customary expenses would have been much more easily manageable. In order to finance the Delay Expenses and to address the perilous liquidity issues produced by the MOT Delays, management employed and continues to employ various financing mechanisms including but not limited to: the Prior SEDAs, a Rights Offering & Warrant Distribution, the 2014 SEDA, the YA Loans, salary suspensions, vendor, consultant and professional fee payments made with Common Shares in lieu of cash and private placement sales of restricted Common Shares (collectively, the “Financing Mechanisms”). Furthermore, to incentivize and encourage the continued services of mission-critical employees and consultants, Omagine issued Stock Options in 2012 (the “Strategic Options”) to officers, directors and consultants of Omagine whose continued service was deemed by the Board of Directors to be particularly crucial to attaining LLC’s strategic goal of signing the DA with the Government of Oman. The Strategic Options are fully vested, exercisable at $1.70 per share, provide for a cashless exercise feature and currently expire on December 31, 2014. (See: “Equity Compensation Plan Information”, below) From 2007 onward and up until the date hereof, the MOT has issued several written and verbal DA approvals (as agreed at those various times). Notwithstanding those several MOT approvals and the indisputable meeting of the minds between MOT and the Company with respect to the DA wording at such times, the MOT Delays continued apace. It is noteworthy that despite the multitude of circular negotiations over the past many years, the final DA as approved by the MOT as of the date hereof (July 2014) is virtually indistinguishable from the various previously approved DAs since 2007. 36 Table of Contents Throughout the MOT Delays Omagine utilized the Financing Mechanisms to finance the Delay Expenses and the Company’s continuing operations. This resulted in the number of Common Shares presently issued and outstanding (15,955,798 ) being a materially larger number than would otherwise have been the case absent the MOT Delays which necessitated the use of the Financing Mechanisms and the issuance of the Strategic Options. Between January 1, 2008 and June 30, 2014, 6,079,415 newly issued Common Shares were sold to various investors, vendors, officers and consultants pursuant to the Financing Mechanisms. These Common Shares represent 38.1% of the Common Shares issued and outstanding as of June 30, 2014. It is likely that all or most of such 6,079,415 Common Shares would not be issued or outstanding if the MOT Delays had not occurred and if the DA had been signed by the Government as previously promised and frequently agreed by the MOT. The MOT Delays have had a material adverse effect on the Company and they are directly responsible for Omagine’s employment of the Financing Mechanisms. The MOT Delays are therefore directly responsible for (i) the aforementioned substantial dilution of our shareholders’ ownership interests, and (ii) Omagine’s issuance of the Strategic Options which may contribute to further future shareholder dilution. Although management believes the Strategic Options and Financing Mechanisms have been judiciously utilized to date, it is self-evident that the longer the Government of Oman delays the DA signing, the longer the Company’s human and financial resources will be strained and the greater will be the amount of shareholder dilution and downward pressure on our stock price resulting from the necessary and continued use of the Financing Mechanisms. Capital Expenditures and Construction Financing The Company did not incur any expense for capital expenditures during the first six months of 2014. In the periods after the DA is signed between the Government and LLC, we expect that (i) the Company will incur significant expenses related to capital expenditures, and (ii) LLC will incur substantial debt associated with the Construction Financing for the Omagine Project. We anticipate that such capital expenditures and Construction Financing will be financed through a combination of invested capital, bank financing and possibly from the exercise of Warrants and/or from an additional sale or sales of LLC’s equity (See: “Financial Advisor”). LLC's Construction Financing requirements are expected to be reduced by its ability to pre-sell residence and commercial units by entering into sales contracts with third party purchasers and receiving deposits and progress payments during the construction of such units. Recent trends in the Omani market subsequent to the recent worldwide financial crisis however have indicated a reduced presence of speculative buyers and a reduced consumer appetite for pre-sales of residence units as many more buyers are now demanding a finished product before entering into sales contracts with developers. Off-Balance Sheet Arrangements We have never entered into and have no present intention of entering into any off-balance sheet financing arrangements. We have not formed and have no present intention of forming any special purpose entities. FISCAL YEAR ENDED DECEMBER 31, 2013 vs. FISCAL YEAR ENDED DECEMBER 31, 2012 The Company did not generate any revenue or incur any cost of sales for the years ending 2013 and 2012. Total selling, marketing, general and administrative operating expenses (“SG&A Expenses”) were $2,630,555 in fiscal year 2013 compared to $2,789,975 in fiscal year 2012, a decrease of $159,420 (5.7%). During our 2013 fiscal year the following SG&A Expenses decreased by a total of $304,835: Officers & Directors compensation ($190,781); Travel & other SG&A Expenses ($114,054); and such decreases were partially offset by increases totaling $145,415 in the following SG&A Expenses: Professional Fees ($54,110); Consulting Fees ($68,386); and Rent / Occupancy costs ($22,919). 37 Table of Contents During 2013 and 2012 Omagine has utilized (i) awards of Stock Options to retain the services of personnel deemed critical to its ongoing operations (See: “Executive Compensation” and “Employment Agreements and Consulting Agreement”), and (ii) issuances of restrictedCommon Shares in lieu of cash payments in order to conserve its cash resources . During the 2013 and 2012 fiscal years Omagine has frequently deferred making payments of salary to its executives, utilized (or extended) Stock Options to incentivize its employees and consultants and utilized Common Shares in lieu of cash to pay various professional fees. Omagine therefore incurred significant SG&A Expenses in both 2013 and 2012 that did not require Omagine to expend cash to compensate such employees and consultants or to pay such professional fees. Such SG&A Expenses incurred by Omagine in 2013 and 2012 totaled $1,931,728 and $2,186,653 respectively, and consisted of: (i) deferred salary amounts which were expensed (but not paid) and which were then accrued as salaries payable, (ii) Stock Option expense (including the calculated expense of extending the expiration date of certain Stock Options); (iii) Common Shares contributed to employee 401(k) Plans, and (iv) Common Shares utilized to pay vendors, as detailed below: ● $206,250 in 2013 and $168,000 in 2012 of unpaid but accrued salaries payable to Company executives, and ● $1,445,744 in 2013 and $1,761,076 in 2012 representing the fair value of Stock Option awards and/or the extension of the expiration date of certain Stock Options as calculated using the Black-Scholes option pricing model, and ● $76,250 in 2013 and $76,250 in 2012 representing the value of the Common Shares contributed to employees 401(k) plan accounts, and ● $203,484 in 2013 and $181,327 in 2012 representing the value of the Common Shares used by Omagine to pay various consulting and professional fees. The Company sustained a net loss of $2,640,590 during 2013 compared to a net loss of $2,789,976 during 2012. The $149,386 (5.4%) decrease in Omagine's 2013 net loss compared to 2012 was principally attributable to the $159,420 decrease in SG&A Expenses in 2013 compared to 2012 as described above. Liquidity and Capital Resources The Company incurred net losses of $2,640,590 and $2,789,976 respectively in fiscal years 2013 and 2012. In 2013 Omagine had net negative cash flow of $42,404 resulting from the negative cash flows of $596,917 from Omagine’s operating activities and $8,207from Omagine’s investing activities being partially offset by the positive cash flow of $562,720 from its financing activities. Financing activities during the fiscal year ended December 31, 2013 consisted of sales by Omagine of Common Shares for proceeds of $407,720 and the issuance of a note payable pursuant to the YA Loan, the net proceeds of which to Omagine was $180,000. The Company had $8,207 of capital expenditures in fiscal year 2013. Assuming LLC and the Government sign the Development Agreement for the Omagine Project in 2014 as expected, Omagine anticipates that it will incur significant expenses related to capital expenditures, marketing, public relations and promotional activities in fiscal year 2014 and beyond. At December 31, 2013, Omagine had $29,998 in current assets, consisting of $19,723 of cash and $10,275 of prepaid expenses (representing prepaid expense for investor relations services which will be amortized in 2014). The Company's current liabilities at December 31, 2013 totaled $1,602,903 consisting of $347,935 of convertible notes payable and accrued interest, $163,126 of the YA Loan note payable and accrued interest, $364,230 of accounts payable and accrued expenses and $727,612 of accrued Officers’ payroll. At December 31, 2013, Omagine had a working capital deficit of $1,572,905 compared to a working capital deficit of $867,822 at December 31, 2012. Fifty-eight percent (58%) of the $1,602,903 of current liabilities at December 31, 2013 ($933,837) is due and owing to officers and/or directors. The $705,083 increase in Omagine's working capital deficit at December 31, 2013 compared to December 31, 2012 is attributable to the decreases during 2013 in: cash ($42,404) and pre-paid expenses ($153,864) plus the increases during 2013 in: convertible notes payable and accrued interest ($27,500); the YA Note payable and accrued interest ($163,126); accounts payable and accrued expenses ($111,939); and accrued officers payroll ($206,250). 38 Table of Contents As indicated in the report of the independent registered public accounting firm, the consolidated financial statements referred to above have been prepared for Omagine as a development stage entity and assuming that Omagine will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, Omagine's present financial situation raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are also described in Note 2. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets or the amounts or classification of liabilities that might be necessary in the event Omagine cannot continue in existence. The continued existence of Omagine is dependent upon its ability to execute its business plan and attain profitable operations or obtain additional financing. LLC’s business and its efforts to sign the Development Agreement have to a large extent been financed to date by Omagine and it is planned that such activities will, to a large extent, continue to be financed by Omagine until the DA is signed. The continuation of the Company’s business and operations is dependent upon Omagine’s ability to secure financing for its and LLC’s operations until such time as the DA is signed, the Financing Agreement Date occurs and LLC begins paying Omagine the $10 million Success Fee and the approximately $9 million of Pre-Development Expenses. (See: “Description of Business - The Shareholder Agreement / LLC Capital Structure – Pre-Development Expenses / Success Fee”). In order to provide financing for its activities, Omagine has relied on the proceeds from sales of Common Shares pursuant to (i) private placement sales, (ii) the Prior SEDAs, and (iii) the 2012 Rights Offering discussed below. In addition Omagine has entered into the unsecured YA Loan Agreements as discussed above. Rights Offering and Warrant Distribution Omagine conducted a “Rights Offering and Warrant Distribution” in 2012 for the sole benefit of its shareholders at the time (the “Record Shareholders”) pursuant to which Omagine distributed “Rights” and Strategic Warrants to the Record Shareholders. The Rights, the Strategic Warrants and the Common Shares underlying the Rights and Strategic Warrants were registered in a registration statement filed by Omagine on Form S-1 (Commission File No. 333-179040), which was declared effective by the SEC on February 13, 2012. A total of 1,014,032 Common Shares were subscribed for in the Rights Offering at a subscription price of $1.25 per Common Share. Total proceeds to Omagine from the Rights Offering was $1,267,540 of which $731,639 was paid in cash and $535,901 was paid via the satisfaction of debt owed by Omagine to Record Shareholders exercising such Rights. Of the 1,014,032 Common Shares issued pursuant to the Rights Offering, 585,311 were issued in exchange for $731,639 in cash and 428,721 were issued in satisfaction of $535,901 of debt constituting promissory notes for loans to Omagine and accrued but unpaid salaries and expenses. Of the $535,901 of debt which was satisfied in the Rights Offering, $506,750 represented unpaid salaries, expenses and loans which were due and owing by Omagine to Omagine officers and directors. Of the 6,422,124 Strategic Warrants distributed, 3,211,062 are exercisable at $5 per Common Share and 3,211,062 are exercisable at $10 per Common Share. On August 13, 2013, Omagine filed a Post-Effective Amendment on Form S-1 to a previously filed registration statement (Commission File No. 333-183852) to update such registration statement to include all 6,422,124 then issued and outstanding Strategic Warrants and the 6,422,124 Common Shares underlying such Strategic Warrants (the “Updated Warrant Registration”). The SEC declared the Updated Warrant Registration to be effective as of August 26, 2013 and as of the date of this Prospectus its effective status has expired. Omagine intends to file a post-effective amendment to the Updated Warrant Registration in order to re-instate its effective status. All Strategic Warrants expire on December 31, 2014 unless redeemed earlier by Omagine Standby Equity Distribution Agreements Omagine and YA had been parties to the SEDA which was due to expire on September 1, 2014 but which was terminated on July 16, 2014 by the mutual consent of the parties (See: Exhibit 10.11). 39 Table of Contents Sales of Common Shares to YA in 2013 pursuant to the SEDA totaled 163,094 Common Shares for aggregate proceeds to Omagine of $205,000 and in 2012 such sales totaled 68,480 Common Shares for aggregate proceeds to Omagine of $90,000. Omagine and YA are now parties to the 2014 SEDA and the Registration Statement of which this Prospectus forms a part is the Registration Statement for the 2014 SEDA. (See:“Results of Operations – Six Months ended June 30, 2014 vs. Six Months ended June 30, 2013 - Liquidity and Capital Resources – Standby Equity Distribution Agreements” above). Unsecured Loans On July 26, 2013 Omagine and YA entered into the 2oan Agreement whereby YA made an unsecured loan of $200,000 to Omagine and on April 22, 2014, Omagine and YA entered into the 2oan Agreement whereby YA made a second unsecured loan of $500,000 to Omagine. (See:“Results of Operations – Six Months ended June 30, 2014 vs. Six Months ended June 30, 2013 - Liquidity and Capital Resources – The YA Loan Agreements” above, and Exhibits 10.12 and 10.13). Capital Expenditures and Construction Financing The Company incurred $8,207 of capital expenditures in fiscal year 2013 Impact of Inflation The level of inflation in the U.S. has been relatively low during the last several fiscal years and has not had a significant impact on Omagine. Inflation in Oman has been relatively low during the last several fiscal years, the Oman economy has recently been experiencing volatility in its inflation rate (including in the prices of construction materials and labor) which volatility may have an impact on LLC's proposed future operations in Oman. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Information required under this caption is not required for Omagine since it is a smaller reporting company. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Our directors are elected at the annual meeting of shareholders to hold office until the annual meeting of shareholders for the ensuing year or until their successors have been duly elected and qualified. Officers are appointed by the Board of Directors and serve at the discretion of the Board of Directors. The directors and executive officers of the Registrant as of the date hereof are as follows: Name Age Position Frank J. Drohan 69 Chairman of the Board of Directors, President, Chief Executive & Financial Officer Charles P. Kuczynski 60 Vice-President, Secretary and Director William Hanley 72 Controller & Principal Accounting Officer Louis J. Lombardo 70 Director Directors Frank J. Drohan has served as a director, Chairman of the Board of Directors, President and CEO of the Registrant since 1991. Mr. Drohan is also the Managing Director and Chief Executive Officer of LLC and he serves as a director and the chairman of JOL. He was chairman of the board of directors, president and sole shareholder of Rif International Corp., a privately held company active in the construction and real estate development business and which had extensive overseas activities in the MENA Region between 1977 and 1986 and which was acquired by Omagine in 1997. Mr. Drohan holds a Bachelor of Science degree in Economics and Political Science from Manhattan College in New York City. Mr. Drohan, has over 35 years of experience doing business across most of the MENA Region, has many long-standing business and personal relationships in the region and is familiar with the region’s cultural and business environment. 40 Table of Contents Charles P. Kuczynski has served as a director, Secretary and a Vice-President of the Registrant since 1996 and previously served as a director and Secretary of the Registrant from 1988 to 1993. Mr. Kuczynski is a director and the secretary of JOL. Prior to joining Omagine, Mr. Kuczynski was a sales executive with Hillenbrand Industries. Mr. Kuczynski holds a Bachelor of Arts degree from Merrimack College in Massachusetts. Mr. Kuczynski has over 30 years of diverse business experience in marketing, sales, public relations and administration. Louis J. Lombardo has served as a non-employee independent director (“Independent Director”) of the Registrant since 2005. Mr. Lombardo retired after 35 years at American Express Company where he was Executive Vice President - Travel Related Services. In this capacity he led an organization of worldwide operating centers employing over 14,000 people and managed a $1.3 billion operating budget and a $600 million capital budget. Mr. Lombardo holds an MBA degree from New York University. Mr. Lombardo’s years of experience as a senior executive of American Express Company brings a unique perspective and added value to his role as an Independent Director on our Board of Directors. He lives in New York City where he owns and operates two privately held businesses and a consulting company. Directors are elected to serve for one-year terms or until their successors are duly elected and qualified. The Board of Directors is authorized to fill vacancies on the Board of Directors by appointment for a term lasting until Omagine’s next annual meeting of shareholders or until such appointed person’s successor has been duly elected and qualified. Directors who are Company employees receive no fees for acting as such. Independent Directors receive stock options and receive a minimal fee for attendance at board meetings and Omagine's annual meeting and are entitled to reimbursement of reasonable out-of-pocket expenses incurred by them in attending such meetings. Kevin O'C. Green is an attorney and had served as an Independent Director of the Registrant from 2001 until January 2012. Due to the demands of his law practice and other business commitments, Mr. Green resigned as a director of Omagine effective January 31, 2012. His resignation was not the result of any disagreements with Omagine on any matters relating to Omagine’s operations, policies or practices. Salvatore J. Bucchere, an accountant and businessman, had served as an Independent Director of the Registrant from 2001 until his sudden and unexpected death on April 9, 2012. The Board of Directors has undertaken a search to identify two persons who are qualified and willing to serve as Independent Directors to fill the vacancies resulting from Mr. Green’s resignation and Mr. Bucchere’s untimely passing. At December 31, 2013 and as of the date hereof, the three member Board of Directors of Omagine consisted of two employee directors: Frank J. Drohan and Charles P. Kuczynski and one Independent Director: Louis J. Lombardo. Board Committees Omagine has an audit committee, a compensation committee, a nominating committee and a stock option committee each designated by the Board of Directors. At December 31, 2013 and as of the date hereof, the sole member of the Audit Committee was Mr. Drohan and the audit committee did not have an audit committee financial expert as a member as of December 31, 2013 or as of the date hereof. At January 1, 2012 the members of the Audit Committee were Mr. Bucchere, Mr. Green (both of whom were Independent Directors) and Mr. Drohan. Until his unexpected death on April 9, 2012, Mr. Bucchere was the Chairman of the Audit Committee and was an audit committee financial expert. At December 31, 2013 and as of the date hereof, the sole member of the compensation committee and of the nominating committee was Mr. Lombardo who is an Independent Director. At January 1, 2012, the three Independent Directors, Mr. Lombardo, Mr. Bucchere and Mr. Green comprised the entire membership of the compensation committee and of the nominating committee. At December 31, 2013 and as of the date hereof, the sole member of the Stock Option Committee was Mr. Drohan. At January 1, 2012, the Stock Option Committee was chaired by Mr. Green, and both Mr. Bucchere and Mr. Drohan were committee members. In view of the ongoing vacancies on its Board of Directors, Omagine’s limited resources and the limited number of Company employees available to address currently pressing business requirements, the Board of Directors resolved on March 15, 2013 to temporarily suspend the activities of the audit committee, the compensation committee, the nominating committee and the stock option committee until the two new Independent Directors were appointed or elected, and to have responsibility for all such committee activities assumed by the full Board of Directors. 41 Table of Contents The Board of Directors does not expect to fill the two board vacancies for Independent Directors until after the Development Agreement for the Omagine Project is signed with the Government of Oman. The Board intends that one such vacancy will be filled with a person who will chair the audit committee and will be an audit committee financial expert. Upon the appointment or election of such two new Independent Directors, they will also both be appointed to the compensation committee and to the nominating committee. Officers Officers are appointed by the Board of Directors and serve at the discretion of the Board of Directors. Mr. Drohan and Mr. Kuczynski are both officers of Omagine as described above. William Hanley has served as the Controller and Principal Accounting Officer of the Registrant since January 2008. Mr. Hanley served as the controller of Mittal Steel from 1986 to 2007 and as the Controller and Chief Financial Officer of Rif International Corp. from 1980 to 1986. From 1973 to 1980 he served as the controller at two Wall Street brokerage firms and from 1968 to 1972 as a senior accountant at the public accounting firm Main LaFrentz & Company. Mr. Hanley holds a Bachelor of Business Administration degree in Accounting from St. Francis College in New York. Sam Hamdan has served as Omagine’s primary strategic consultant since 2007 and as Deputy Managing Director of Omagine LLC since 2009. Mr. Hamdan has over 25 years of wide ranging business experience, having owned and operated several companies while also serving as a strategic consultant to high ranking government officials, Fortune 500 companies and technology ventures across the U.S., Europe and the MENA Region. Mr. Hamdan is fluent in Arabic and English, has many long-standing business and personal relationships in the U.S., Europe and the MENA Region and is familiar with the MENA Region’s cultural and business environment. Code of Ethics Omagine has adopted and its Board of Directors has approved a Code of Ethics and Business Conduct ("Code"). The Code applies to all directors, officers and employees of Omagine. Omagine believes that the policies and procedures contained in the Code are consistent with the requirements for a Code of Ethics as required by the SEC. A copy of the Code is attached hereto as Exhibit 14 and is available on Omagine's website, www.omagine.com. Section 16(a) Beneficial Ownership Reporting Compliance As of the date hereof, the Registrant’s officers and directors are in compliance with the requirement to file ownership reports as required by Section 16(a) of the Act. During 2013 the Registrant’s President, Vice President and Controller did not timely file Form 4 for Common Shares gifted by each of them. All such required forms have been filed as of the date of this Prospectus. EXECUTIVE COMPENSATION Officer Compensation The following table sets forth information relating to the aggregate compensation received by the then current executive officers of the Company for services in all capacities during the Company’s three fiscal years indicated for (i) Omagine’s Chief Executive and Financial Officer, and (ii) each then current executive officer of Omagine and/or LLC whose total compensation exceeded $100,000 (the foregoing (i) and (ii) being collectively, the “Named Executive Officers”). 42 Table of Contents Summary Compensation Table (a) (b) (c-1) (c-2) (d) (e) (f) (g) (h) Name and Principal Position Year Unpaid Salary Accrued (1) Salary Payments (2) Bonus Stock Awards (3) Option Awards (4) All Other Total Comp. Frank J. Drohan, Chief Executive and Financial Officer $ $
